Filed 6/26/13 P. v. Strain CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                                                         COPY
              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----
THE PEOPLE,
                                                                                             C062509
                   Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 06F04398)
         v.

JEREMY DANIEL-LEE STRAIN et al.,

                   Defendants and Appellants.

THE PEOPLE,
                                                                                             C062652
                   Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 06F04398)
         v.

JOSEPH GORDON HOLLORAN,

                   Defendant and Appellant.

THE PEOPLE,
                                                                                        3 Crim. C062742
                   Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 06F04398)
         v.

ROBERT ANTHONY NELSON,

                   Defendant and Appellant.



                                                             1
        Defendants accosted several people at a public park, leaving a park worker
paralyzed and another victim with a stab wound, concussion and broken jaw. Defendants
Jeremy Daniel-Lee Strain, Joseph Gordon Holloran, and Robert Anthony Nelson were
convicted of aggravated mayhem (Pen. Code, § 2051 (count two)) and assault by means
of force likely to produce great bodily injury (§ 245, subd. (a)(1) (count three)).
Defendant Alexander Schornberg Kent was convicted of simple mayhem (§ 203
(lesser included count two)) and assault with force likely to produce great bodily
injury (§ 245, subd. (a)(1) (count three)). Holloran and Nelson were also convicted of
assault by means of force likely to produce great bodily injury (§ 245, subd. (a)(1)
(count four)) and battery with serious bodily injury (§ 243, subd. (d) (count five). An
enhancement for personal infliction of great bodily injury causing coma or paralysis
under section 12022.7, subdivision (b) was found true as to each defendant except
Kent. A separate enhancement for personal infliction of great bodily injury under
section 12022.7, subdivision (a) was found true as to Holloran and Nelson. A gang
enhancement (§ 186.22, subd. (b)(1)) was found true as to Nelson, who was tried by a
separate jury in the same trial. All defendants were acquitted of attempted murder
(§§ 664, 187 (count one)) and the lesser included offense of attempted voluntary
manslaughter (§§ 664, 192).
        Defendants Strain, Holloran, and Kent, who were all tried by the same jury, raise
a variety of contentions in consolidated appeals (C062509 & C062652). Nelson claims
insufficiency of the evidence as to the gang allegation in a separate appeal (C062742) we
ordered consolidated for purposes of oral argument and disposition only.




1   Undesignated statutory references are to the Penal Code.

                                              2
       We vacate the restitution orders and remand for a restitution hearing related to one
of the victims for Holloran, Kent, and Strain. We also make various other orders related
to victim restitution. We otherwise affirm all four judgments.
                 FACTUAL AND PROCEDURAL BACKGROUND
                                         The Charges
       An amended information filed on April 8, 2009, charged all four defendants with
the following:
       Count one - Attempted murder of Richard Dickerson (§§ 664, 187),
       Count two - Aggravated mayhem on Richard Dickerson (§ 205),
       Count three - Assault by means of force likely to produce great bodily injury
(GBI) on Richard Dickerson (§ 245, subd. (a)(1)),
       Count four - Assault by means of force likely to produce GBI or with a deadly
weapon, a knife, on Jeffrey Dobbs (§ 245, subd. (a)(1)), and
       Count five - battery resulting in infliction of serious bodily injury on Jeffrey
Dobbs (§ 243, subd. (d)).
       As to counts one and three, it was alleged that defendants personally inflicted GBI
causing paralysis and a coma to Richard Dickerson. (§ 12022.7, subd. (b).) As to counts
four and five, it was alleged that defendants personally inflicted GBI to Jeffrey Dobbs.
(§12022.7, subd. (a).) As to all counts, it was alleged that defendants committed the
offenses for the benefit of, at the direction of and in association with the Norteño criminal
street gang. (§ 186.22, subd. (b)(1).)
                                         Dual Juries
       The parties agreed to dual juries. A separate jury was impaneled for Nelson, so
that the jurors in his case would not hear evidence of a videotaped conversation between
the other three defendants at the sheriff’s station in Nelson’s absence.




                                              3
                                     Prosecution Case
       On May 11, 2006, defendants got drunk and made trouble for various people at
Hagan Park in Rancho Cordova. That evening, they attacked and seriously injured the
victims, Richard Dickerson and Jeffrey Dobbs. The eyewitness testimony conflicted as
to exactly who did what.
       Dickerson, a park worker, was unable to provide details at trial because the attack
left him with memory loss.
       Dickerson’s companions, his friend Jeffrey Dobbs and his cousin Daniel Riddle,
had volunteered to help Dickerson set up a stage. As they were preparing to leave the
park, they heard a woman, later identified as Betty Williams, calling for help, asking that
someone call 911. Williams and a male holding a 12-pack of beer -- whom Dobbs and
Riddle identified as Kent -- yelled profanities at each other. According to Dobbs, Kent
had approached behind Williams and was yelling at her in a threatening manner. Dobbs
told a sheriff’s deputy that the person he later identified as Kent called Williams a bitch
and told her, “I’m a Norteño.” Riddle testified that Kent said he was “East Side Piru”
and she was “fucking with the wrong people.” Dickerson and his companions
approached the group to calm the situation.
       A passerby who looked like a drug addict approached. All witnesses and the
parties referred to this person as “Tweaker.”2 Kent asked Tweaker, “what the fuck
are you looking at” and faked as if he were going to throw a can of beer at Tweaker.
Tweaker took out a knife and threatened to take Kent’s life.
       Kent made a noise “kinda” like a yell, and four to five males, mostly White,
came running down the hill to his aid. There was a physical “tussle” between Kent and
Tweaker. By that point, the group running down the hill was about 20 feet away. Dobbs



2 This person was never identified. We will refer to him as “Tweaker,” as did the
witnesses.

                                              4
and Dickerson were on their phones trying to get through to 911. Dobbs told the group
that they were “on 911” and suggested that everybody go their separate ways. Dickerson
said, “Hey, I work here. You guys got to go.” Dobbs testified that Kent threw a beer can
at Dickerson which struck Dickerson and knocked him to the ground.3 Tweaker was also
hit with a thrown beer can, and ran away toward the parking lot. Dobbs said two of the
males chased after Tweaker. Dobbs said three or four males kicked and stomped
Dickerson’s head and body as he lay on the ground with his knees pulled up in a
defensive position. Dobbs initially identified Kent as one of the people who had kicked
Dickerson. He said he last saw Kent when Tweaker ran, but was not sure whether Kent
ran after Tweaker. Dobbs later testified Kent was in the group around Dickerson when
Dickerson was being kicked, but he could not be sure Kent did any stomping or kicking.
Riddle, who was already backing away, and Williams ran to Dickerson’s nearby truck.
Riddle said the males in Kent’s group surrounded Dickerson and Dobbs. Riddle
identified Kent as one of the people who was kicking Dickerson.
       Dobbs was attacked by three people. During this assault, he was punched in his
jaw and ribs, stabbed in the side, and then hit on the back of the head as he fled toward
Dickerson’s truck.
       Dobbs fell several times while he was attacked. After the fourth time he fell, all of
his assailants stopped their assault on him and went toward Dickerson. When Dobbs got
to Dickerson’s truck, he looked back. He thought there were five to six people kicking
and stomping Dickerson at that time.
       Sometime during the mêlée and after Dickerson was hit with a can of beer, Dobbs
heard a male voice refer to the Norteños gang. He also heard a male voice say, “[i]t’s a




3 Dobbs had previously told police that the subjects who attacked Dickerson knocked
him to the ground.

                                             5
Rancho thing” and “You fucked with the wrong people.” He did not know who said
those things.
          At trial, Dobbs was unable to identify his attackers. He had told a sheriff’s deputy
and testified at the preliminary hearing that a shorter, Mexican guy flanked him and
stabbed him in the side with a knife, but he was not sure at trial. Nelson is Puerto Rican,
and the only Hispanic male in the group.
          A truck from the adjacent parking lot, which may have been driven by Tweaker,
drove toward the group and hit Holloran. Dobbs testified the truck drove “right into the
crowd” that was kicking and stomping Dickerson, and the person that was hit was on the
asphalt “[a]bout ten feet” from Dickerson. Dobbs testified that at the moment of the
collision, the person who was hit was in the general area of Dickerson, but was not
kicking or stomping him at that time. Dobbs testified he could not tell whether that
person had kicked or stomped Dickserson. Defendants collected Holloran and fled.
          Dickerson suffered major trauma, with injuries to his head, including fractured
facial bones, and a single injury to his wrist, which could have been a defensive wound.
He was in a coma for three months. He testified from a wheelchair and was still unable
to walk. At the time of trial, he was living in a facility for people with traumatic brain
injury.
          Dobbs suffered a stab wound to his right lateral chest, a jaw fracture, and a
concussion. He had surgery, during which his jaw was wired shut and a metal plate
with screws was inserted into his jaw.
          Betty Williams testified that shortly before the attack, she and her then-boyfriend,
Norman Thompson, encountered a group of people in the park -- two females who
appeared Mexican, several males who appeared White, and one male who looked of
“mixed” race and had “brownish-green” eyes, later identified as Nelson.
          One male was called Joe (Holloran’s first name) by the others. The mixed-race
male asked for a cigarette in a “stronger than polite” voice, and Thompson gave him one.

                                                6
Then the mixed-race male asked Thompson where he was from. Thompson said, “San
Francisco.” Williams testified that the mixed-race male looked Thompson up and down,
angrily hunched his shoulders up and forward and said he was from “Piru.” After
reviewing the statement she had made to sheriff’s deputies, Williams testified that she
thought it may have been the guy who had been called Joe who made these statements.
In response to the statement about being from Piru, Thompson said, “Well, this is the
Bay.” Williams and Thompson ran away in different directions, with some of the group
following Thompson, and others following Williams. She thought the men who chased
Thompson were “Joe” and the mixed-race male. As she fled, Williams screamed
“somebody call the police.” Williams testified the park worker tried to help but ended up
on the ground with several men punching and kicking him. She saw the two males who
had chased Thompson swing at another person who had tried to help her and then join the
other three males in attacking the park worker who was on the ground.
       Jeffrey Brown encountered defendants earlier that day. He was sitting in the park
with friends Debi Ravareau and Angela Freitag and their children. A group of about
eight males and two females, some White and some Hispanic, walked by, followed by
two intoxicated White males drinking from a vodka bottle, “cussing” loudly and making
vulgar comments. Brown asked the two to watch their language because “two ladies
[were] sitting there.” In response, one of the two put his fists up and the other punched
Brown on the chin.4 Brown wisely disengaged and kept his distance but kept an eye on



4  At trial, Brown was not sure, but he thought it was Holloran who punched him,
and that the other person who was present at that time was Kent. He had previously
identified a photograph of Strain as the person who punched him when shown a photo
lineup by a sheriff’s investigator. Ravareau testified that the person who punched
Brown was Strain. According to Ravareau, after Brown was struck, Kent laughed
and said, “we own you” and “you need to go sit down.” Strain testified he was the
one who struck Brown and thereafter told Brown to “go off with his bitches” as he
and Kent walked away.

                                             7
the troublemakers. Brown later saw them as part of a “swarm of guys” in the parking
area, kicking and punching a person who was on the ground.
       Ravareau saw a Hispanic male, Holloran, and another White male run toward the
park worker (Dickerson). Each man, one after the other, hit Dickerson in the upper body.
She could not tell whether they hit Dickerson in the chest, face or head. Dickerson
dropped to the ground after the third man punched him.
       The three men, including Holloran, then went to a person Ravareau learned later
had been stabbed (Dobbs). She saw a “scuffle” with the three men moving their arms
and hands. They appeared to assault Dobbs together. Although her recollection was
hazy, she acknowledged having testified at the preliminary hearing that she saw one of
the three hit the stabbing victim in the side. She turned and noticed Kent, Strain, and a
third White male run toward Dickerson and kick and stomp him as he lay on the ground.
She saw a vehicle strike Holloran.
       Angela Freitag testified at the preliminary hearing that she thought the person who
got hit by a vehicle (Holloran) was part of the group “stomping” on Dickerson.
       After Holloran was hit by the vehicle, the other defendants loaded him into Kent’s
red Bronco and brought him to the nearby Holloran home. A neighbor heard something
hit the ground as the Bronco went by, and picked it up. The object was a wallet. It
contained some of Dickerson’s identification, but there was no money in it.
       At the Holloran home, Nelson told Holloran’s father, Timothy Holloran, “Dude
ran over Joe.” The father told a sheriff’s deputy that Nelson said they stopped the driver,
and took his driver’s license from him, which Nelson handed to the father.
       Holloran’s married sister, Sarah Holloran Linggi, testified that Kent and Strain
came to her apartment that night and said her brother had been hit by a truck. Kent
was not wearing a shirt and he had dried blood smeared on his chest. Strain lived in
an apartment that was directly upstairs from Linggi’s apartment.



                                             8
       Nelson telephoned Linggi later and asked if her brother was okay. According to
Linggi, Nelson said he loved her brother like family and he “would kill somebody” for
him. Nelson said he hit somebody in the head with a bat at the park that day and stabbed
someone.5 On direct examination, Linggi testified that Nelson did not say whether the
person he stabbed and the person he hit with the bat were the same person; nor did he say
why he stabbed and hit somebody with a bat. She also said he did not say how many
times he stabbed someone, but said he hit the person with the bat four or five times in the
head. She told him to “shut up” because she did not want him to get in trouble. A few
weeks later, Linggi reported Nelson’s admissions to the sheriff’s investigators because
she wanted to get it off her chest and “[t]here were boys that were gonna go to prison
for something they didn’t do.” On cross-examination by counsel for Holloran, Linggi
testified that Nelson said he stabbed the person because that person was on top of
Holloran.
       Strain’s wife Kimberly (who married him after this incident) testified that Strain
went out that day with Holloran and Kent in Kent’s red and white Bronco. They came
back to the apartment in the afternoon and picked up a friend, Jason “Bubba” Anderson.
Strain, Kent, and Anderson returned as it was getting dark outside. They said Holloran
got hit by a car. Kent had no shirt and was not wearing shoes when he arrived. Strain
had “kind of a lot of blood” on his pants. Kent and Anderson said they “had that nigga
choking on his own blood” and thought they killed him.6




5 None of the eyewitnesses mentioned a bat, although one was found behind the driver’s
seat in Kent’s vehicle.
6  This evidence came in against Kent only. Anderson was not charged or called as a
witness. Kent asserts he “impeached” Kimberly’s testimony about what he said by
eliciting that she did not disclose it until a few months before trial.

                                             9
       A helicopter appeared overhead and sheriff’s deputies soon arrived at the
apartment. Kent and Anderson went inside. Strain started to go inside, but then turned
around and walked toward the deputies. After going inside, Anderson, who was staying
at the apartment, supplied Kent with some clothes. They both cleaned up and changed
clothes. Kent made phone calls in an attempt to get a ride away from there. Strain’s wife
allowed the deputies to enter the apartment, where they arrested Kent and Anderson.
Both were in her bedroom where the children were sleeping.
       The deputy who entered testified that he announced “Sheriff’s Department” three
to five times. He found Kent and Anderson in the bedroom, pretending to be asleep.
       Kent, who had been arrested and was seated in the patrol car, yelled repeatedly
“[s]top snitching” to Anderson, who was talking to the sheriff’s deputies.7 Kent’s words
were captured by a tape recorder in the patrol car. Among the things he said while in the
car was “I didn’t stick nobody.” No deputies had said anything to him about anybody
being stabbed.
       A deputy sheriff took a statement from Holloran at the hospital.8 Holloran said he
had pain in his back and “tailbone.” Nevertheless, he was coherent and able to answer
questions. Holloran said he went to Hagan Park alone, met some acquaintances, heard a
commotion, which did not involve his acquaintances, was intentionally hit as he left the
park by someone driving a truck, and got a ride home from someone he knew as “Dom.”
Holloran said he was “an associate of the Norteños” gang and told the deputy he had had
a confrontation with “some Sureño gang members” two weeks earlier.




7 The trial court instructed the jury that it could consider this evidence against Kent only
and not against any other defendant.
8 The trial court instructed the jury that this statement could be used against Holloran
only.

                                             10
       At the sheriff’s station, deputies placed Holloran, who had been released from
the hospital, Kent and Strain in an interview room and secretly videotaped their
conversation. The video recording was played for the Holloran/Kent/Strain jury but
not for Nelson’s jury.
       At various points, the following was said:
       Kent said, “Bubba[ Anderson’s] snitchin.” Strain said, “Telling them everything,”
and Kent said, “Singing like a canary.” Later, Kent said the people in the park snitched.
       At another point, Holloran and Strain said they thought Nelson stabbed a person.
Later, Strain said, “I think Robby [Nelson] stabbed him,” and Holloran said, “Yeah, I’m
pretty sure, but that’s Rob for you.” At another point, Strain said, “We had it taken care
of. Why did he have to stab him?” Holloran said, “That’s how Rob is. I mean, it would
not surprise me at all.”
       At one point Strain reenacted stomping on somebody. At another point, Kent
looked at Strain’s shoes and said, “Your K-Swiss are so bloody.” Strain replied, “If
they were white, nigga, they’d be red” and “I put bodies on these.”
       Kent said he should have run when the police came to Strain’s house. Holloran
said his dad should never have called 911.
       The three discussed jumping bail. Kent said he intended to call Aladdin and Strain
responded, “That bail bondsman won’t never see me again.” Holloran also said Aladdin
would never see him again. Holloran said he intended to flee to Canada and was never
coming back. Kent said he would go to Minnesota and live with his uncle.
       As we discuss post, Kent and Strain testified at trial and tried to explain away the
conversation. We will also discuss Holloran’s admission that he kicked the victim before
he was struck by the vehicle.
                                       Defense Case
       Holloran and Nelson did not testify at trial, but Kent and Strain did.



                                             11
      Kent testified he did nothing wrong. He only threw a beer at Tweaker in self-
defense. He claimed that the witnesses who saw him kick or stomp Dickerson were
inaccurate. He denied ever touching Dickerson. He claimed the only time he was close
to Dickerson was when he picked up Holloran. Kent also denied throwing beers at
Dickerson.
      Kent testified that he, Holloran, Strain, Nelson, and Anderson drank alcohol that
day. Kent was drunk, but his intoxication did not make him madder than he would have
been if he had been sober; it made him less scared. Strain, who was “sloppy” drunk,
punched Brown. Kent saw Strain in an angry verbal exchange with Thompson and
Williams. Strain, Holloran, and Nelson chased after Thompson. Kent headed for the
parking lot, where he came upon Williams pointing at him and yelling for help. Angry
at being falsely accused, Kent yelled back. Tweaker approached in a threatening manner.
Kent was scared. With a beer can in his hand, Kent hit Tweaker. Dobbs, who was 20
to 25 feet away from Kent, made a movement that Kent interpreted as pulling a knife.
Tweaker ran away, and Kent ran after him. When asked at trial why he chased someone
he supposedly feared, Kent said he did not know. When pressed, Kent said when
Tweaker ran, “it kind of made [him] not scared.” Kent claimed he did not hear Tweaker
say, “I’ll take your life.” He also said he never saw a knife in Tweaker’s hands. Kent
saw Tweaker jump into a vehicle. Kent ran to his red Bronco. From his position in the
parking lot, Kent saw Strain grappling with Dickerson. They were both on their feet
and each had their arms around the other’s upper body. Kent then saw Holloran step
into the road, heard the engine “rev” in the truck in which he had last seen Tweaker,
and then saw the truck drive directly toward Holloran and strike him. Holloran landed
where the grass met the pavement, about six to eight feet from Dickerson who, by
this time, lay unconscious on the grass. Kent helped Holloran to the Bronco. Nelson
straddled Dickerson and went through his pockets. Nelson kicked Dickerson once in



                                            12
the head and then joined his friends in the Bronco. Kent agreed that the male described
by witnesses as mixed race with hazel eyes was Nelson.
       Kent testified that he had on red basketball shorts because he was given them by
the school and red is one of the school’s colors. Contrary to Williams’s testimony, Kent
denied ever saying he was an East Side Piru. He testified he yelled to Anderson not to
talk to the police only because the police had nothing on them, and they did not do
anything.
       Regarding the recorded conversation at the sheriff’s station, Kent testified he said
Anderson was “singing like a canary” because, even though Kent himself was innocent,
he “assumed” his friends were not. During the recorded conversation, Kent observed
Strain’s shoes were bloody. Kent testified that Strain said he “put bodies on these.” Kent
also testified that Holloran and Strain said they kicked somebody and that what they said
was on the video recording of their conversation:
       “[PROSECUTOR]: And they [Holloran and Strain] never told you they kicked
anybody?
       “[KENT]: Yes, they did.
       “[PROSECUTOR]: Who told you they kicked?
       “[KENT]: It was on the interrogation video.
       “[PROSECUTOR]: Right. [¶] Mr. Strain reenacts the kicking, right?
       “[KENT]: Yes.
       “[PROSECUTOR]: And Mr. Holloran says something, ‘I was kicking him, bang,
bang, bang, and then I got hit by the car. Pow,’ right?
       “[KENT]: Yes.”
       On cross-examination by Holloran’s counsel, Kent said he did not have an
independent recollection of Holloran’s words but heard them on the recording and
believed the transcript matched what he heard on the recording.



                                            13
        Strain testified he was drunk that day. He punched Brown but did not kick or
injure Dickerson or Dobbs and did not chase Williams. Holloran and Anderson got into
an argument with Williams and Thompson. Thompson became aggressive, saying he
would “fuck anybody up that wants it.” Strain took the comment from Thompson
(who was five feet two inches tall) as a threat, and he and Holloran walked toward
Thompson and chased him when he ran. Strain testified he did not know why he ran
after Thompson. Holloran fell behind and disappeared. Strain gave up the chase and
walked toward the parking area. Anderson ran up to him and told him there was a big
fight in the parking lot and someone was hurt. Strain then ran toward the parking lot
and saw Dickerson on the ground. A truck brushed by Strain, causing him to stumble
and fall over the bloodied Dickerson, but he testified he had no idea how he got blood
on his shoes.
        Strain claimed he was being sarcastic during the conversation at the sheriff’s
station when he told his friends he had “put bodies” on his shoes. He said he could
not explain why he said “[w]e had it taken care of,” although he was referring to the
people with whom he had been. As for the stomping reenactment, Strain claimed he
was mimicking what Anderson had done, even though he never said anything about
Anderson at the time he demonstrated the stomping movements.
        Strain agreed that the male described by witnesses as mixed-race with hazel eyes
was Nelson.
                                  Verdicts and Sentencing9
        The jury found Strain guilty on counts two and three -- aggravated mayhem and
assault with force likely to produce GBI on Dickerson, but not guilty on the other counts
or as to attempted voluntary manslaughter, a lesser included offense to attempted murder




9   We set forth the victim restitution orders, post.

                                               14
charged in count one. The jury found true the allegations that Strain personally inflicted
GBI and caused paralysis or coma due to brain injury. The jury found the gang allegation
on counts two and three not true.
       The trial court sentenced Strain to an indeterminate term of seven years to life on
count two and imposed but stayed pursuant to section 654 a determinate term of eight
years for count three and its enhancement.
       The jury found Holloran guilty on counts two and three -- aggravated mayhem and
assault by means of force likely to produce GBI on Dickerson. The jury also found him
guilty of counts four and five, assault with a deadly weapon and battery with serious
bodily injury on Dobbs. The jury found true the allegations that Holloran personally
inflicted GBI and caused paralysis or coma due to brain injury as to Dickerson, and
personally inflicted GBI as to Dobbs. The gang allegation was found not true. And the
jury found Holloran not guilty of count one, attempted murder and the lesser included
offense of attempted voluntary manslaughter.
       The trial court, after denying Holloran’s motion for new trial for insufficiency of
evidence, sentenced Holloran to an indeterminate term of seven years to life on count
two, aggravated mayhem on Dickerson, plus a consecutive determinate term of six years
on count four, assault with a deadly weapon on Dobbs and the GBI enhancement.
Pursuant to section 654, the court imposed but stayed three years for the assault by means
of force likely to produce GBI on Dickerson charged in count three and three years for
battery with serious bodily injury on Dobbs charged in count five.
       The jury found Kent guilty of simple mayhem as a lesser included offense to
aggravated mayhem on Dickerson charged in count two and assault by means of force
likely to produce GBI on Dickerson charged in count three. The jury found the GBI
allegations concerning both victims and the gang allegation not true as to Kent. The jury
also found Kent not guilty on count one, attempted murder, as well as the lesser included
offense of attempted voluntary manslaughter, and count three, aggravated mayhem on

                                             15
Dickerson, as well as counts four and five, assault with a deadly weapon, the lesser
included offense of misdemeanor assault, and battery with serious bodily injury on
Dobbs.
       The trial court sentenced Kent to a determinate upper term of eight years for
mayhem on Dickerson. Pursuant to section 654, the court imposed but stayed three years
for assault by means of force likely to produce GBI on Dickerson.
       Nelson’s separate jury found him guilty on counts two and three, aggravated
mayhem and assault by means of force likely to produce GBI as to Dickerson, and counts
four and five, assault with a deadly weapon and battery with serious bodily injury as to
Dobbs. Nelson’s jury found true the gang allegation and the allegations that Nelson
personally inflicted GBI and caused paralysis or coma due to brain injury as to Dickerson
and GBI as to Dobbs.
       The trial court denied Nelson’s motion for new trial and sentenced him to an
indeterminate term of 15 years to life on count two, aggravated mayhem, and the gang
enhancement, and a consecutive determinate term of 16 years, consisting of the midterm
of three years on count four, assault with a deadly weapon on Dobbs, plus three years for
the GBI enhancement as to Dobbs, plus 10 years for the gang enhancement. The court
imposed but stayed pursuant to section 654 three years on count three, assault by means
of force likely to produce GBI and five years for the GBI enhancement as to Dickerson,
as well as three years on count five, battery with serious bodily injury on Dobbs, and a
three-year gang enhancement.
                                     DISCUSSION
                     I. The Appeals of Strain, Holloran, and Kent
       We refer to the arguments by the defendant who bears the laboring oar in the
appellate briefs, but we have in mind that each defendant joins in any helpful contentions
of the others.



                                            16
                       A. Holloran’s Motion to Set Aside Charges
       Holloran contends his convictions must be reversed because the trial court
improperly denied a section 99510 motion to set aside charges and allowed him to
be charged with attempted murder and personal use of a knife, after a magistrate
supposedly concluded he did neither of these things, yet held him to answer. Although
the jury found Holloran not guilty of attempted murder and no personal use of a knife
allegation was advanced by the prosecution, he argues he was prejudiced by the anxiety
and embarrassment of defending himself against those accusations and, without those
charges, he may have obtained a more favorable outcome on the other charges. We find
no error.
       1. Background
       At the conclusion of the preliminary hearing, the magistrate said, “we’ve got some
differing versions on how many people were involved in the beatings and so forth,
different numbers at different times. But I think overall given when you take the record
as a whole, it’s clear all these defendants were there, I think they all took part in the
beating. [¶] [T]here’s enough for at least a holding order, to find that they all took part
in the stomping of Mr. Dickerson.”
       When asked to clarify that there was sufficient evidence of express malice for the
attempted murder charge, the magistrate initially said, “No, I don’t think so. No. I think
there’s enough for implied malice, and that’s what I’m finding.” The defense noted
implied malice would not support the attempted murder charge.11 The prosecution


10  Section 995, subdivision (a)(2), says an information shall be set aside upon a defense
motion if “the defendant had not been legally committed by a magistrate” before the
filing of the information, or “the defendant had been committed without reasonable or
probable cause.”
11 See People v. Stone (2009) 46 Cal. 4th 131, 139 (implied malice suffices for murder
but not for attempted murder).

                                              17
argued the stomping of Dickerson’s head as he lay motionless on the ground showed
express malice. The magistrate said, “. . . Upon reconsidering, . . . I’m going to make
a finding that there is enough for purposes of the preliminary hearing to hold them on
an express malice finding. So I’m going to reconsider and amend my finding of fact
regarding that particular point.”
       As to the personal use of a knife, the magistrate wrote on the complaint, “Nelson
only” and placed parentheses around the words, “with a deadly weapon, to wit, a knife,
and . . . .” As to that, the magistrate said, “With regard to Count Four, that was the
personal use of a knife. Now I’m holding them all to answer on that 245 with GBI. I’m
holding them all to answer to that. But the personal use of a knife enhancement should
only apply then to Mr. Nelson. That’s the only one.” (Italics added.)
       Strain filed the section 995 motion to dismiss the case, claiming insufficient
evidence had been presented at the preliminary hearing. Holloran joined in the motion.
The trial court -- after reviewing the 1653-page preliminary hearing transcript -- denied
the motion, finding the charges were supported by the evidence adduced at the
preliminary hearing.
       2. Analysis
       Our standard of review of section 995 rulings is to determine whether substantial
evidence supports the decision of the magistrate holding the defendant to answer the
charges. (People v. Davis (2010) 184 Cal. App. 4th 305, 310-311.) A defendant must
show not only that denial of the motion was erroneous, but also prejudicial. (People v.
Letner and Tobin (2010) 50 Cal. 4th 99, 140 (Letner & Tobin).)
       Holloran cites the rule that an information cannot include charges for which a
magistrate found insufficient evidence. (People v. Slaughter (1984) 35 Cal. 3d 629, 652,
fn. 18.) Holloran claims (1) the magistrate found insufficient evidence of the express
malice required for attempted murder, at least as to defendants who did not personally
stomp on Dickerson, and (2) Holloran did not stomp Dickerson because Ravareau

                                             18
testified Holloran got hit by the truck while others were kicking Dickerson.12 We will
assume this theory is preserved for appeal despite Holloran’s admission that no one
presented it to the trial court.
       Contrary to Holloran’s assertion, the magistrate did not find that personal
stomping was required for express malice or that Holloran did not stomp Dickerson.
Rather, the magistrate’s initial finding of implied malice was based on the “record as
a whole” showing probable cause that “all [defendants] took part in the stomping of
Mr. Dickerson.” Upon reconsideration, the magistrate found these same facts supported
express malice. Holloran fails to show grounds for reversal in the magistrate’s
reconsideration of the matter.
       Holloran relies on Letner & Tobin, contending that our high court implied in that
case that a defendant is prejudiced and entitled to relief if (1) a magistrate makes a factual
finding that should preclude trial on a given count, (2) the prosecutor nevertheless files
the count, and (3) the jury finds the defendant not guilty of that count. We discern no
such implication in that case. Our high court simply held that a defendant is required to
show prejudice when a prosecutor files a charge for which the defendant is not held to
answer, a section 995 motion is denied, and defendant is convicted after trial. (Letner &
Tobin, supra, 50 Cal.4th at p. 140.) Even so, we are not presented with the same scenario
here. Unlike in Letner & Tobin, where the defendants were not held to answer on the
charge they sought to have dismissed, Holloran was held to answer on the attempted
murder charge.




12 The same witness testified at trial that Holloran punched Dickerson, but she did not
see Holloran kick or stomp Dickerson. Or at least Holloran did not do so while he was
walking across the grass, which was “pretty close to [where] the park worker was being
kicked on the ground or towards the tail end of that.”

                                             19
        Holloran also contends the magistrate did not find that he personally used a knife
and adds that he was improperly held to answer on count four, the assault on Dobbs with
a deadly weapon. He bases his contention on the magistrate’s notation, “Nelson only” on
the complaint and parentheses around the words, “with a deadly weapon, to wit, a knife,
and . . . .”
        The amended information charged all defendants in count four with a section 245
“assault upon JEFFREY DOBBS, with a deadly weapon, to wit, a knife, and by means of
force likely to produce great bodily injury.” As to this count, the pleading also contained
the following notice: “. . . This offense is a serious felony within the meaning of . . .
section 1192.7(c)(23)[13] in that the defendants personally used a dangerous and deadly
weapon” and further alleged that each defendant personally inflicted GBI.
        The charges and allegations in the pleading were not inconsistent with the
magistrate’s finding that Holloran did not personally use the knife. Count four alleged
assault with a deadly weapon and by means of force likely to produce GBI on Dobbs. As
noted, the magistrate expressly held defendants to answer on the “245 with GBI.” There
was sufficient evidence at the preliminary hearing to establish Holloran’s liability as an
aider and abettor under both theories. At trial, the prosecutor proceeded only on the
deadly weapon theory, and he argued that Holloran was liable as an aider and abettor to
Nelson, who personally used the knife. The jury in the verdict form found Holloran
guilty of assault with a deadly weapon. And the jury found Holloran personally inflicted
GBI under section 12022.7, subdivision (a) for his involvement in physically assaulting


13 A similar section 1192.7 notice was appended to each count. Section 1192.7,
subdivision (c)(23), defines “serious felony” to include “any felony in which the
defendant personally used a dangerous or deadly weapon.” This language has no penal
consequences in the current case. The only purpose is to establish the offense as a
serious felony offense for purposes of qualifying the conviction as a strike offense in
future felony prosecutions. Since there was no finding in this case that Holloran
personally used a weapon, the language is ineffectual for that purpose as to Holloran.

                                              20
Dobbs and Dobbs’s resulting broken jaw, which was inflicted during the commission of
the assault with a deadly weapon.14
       We conclude that the magistrate’s finding concerning personal use of the knife as
reflected by the written note on the complaint related only to the section 1192.7 language.
(See fn. 13, ante.) The jury made no finding of personal knife use by Holloran. It was
not asked to make a finding under section 1192.7 or a finding under the enhancement
provided in section 12022, subdivision (b)(1) for personal use of a knife.15
       There is no basis for reversal regarding the trial court’s denial of the section 995
motion.




14  The prosecutor advanced a group assault theory to explain how the GBI allegation
related to Dobbs could be found true as to Holloran. The jury was instructed on the
group assault theory of personal infliction of GBI pursuant to CALCRIM No. 3160. That
instruction read: “If you find any defendants guilty of the crime charged in Count Four,
you must then decide whether the People have proved the additional allegation that the
defendant personally inflicted great bodily injury on JEFFREY DOBBS during the
commission of that crime. [¶] If you conclude that more than one person assaulted
JEFFREY DOBBS and you cannot decide which person caused which injury, you may
conclude that the defendant personally inflicted great bodily injury on JEFFREY DOBBS
if the People have proved that: [¶] 1. Two or more people, acting at the same time,
assaulted JEFFREY DOBBS and inflicted great bodily injury on him; [¶] 2. The
defendant personally used physical force on JEFFREY DOBBS during the group assault;
[¶] AND [¶] 3. The physical force that the defendant used on JEFFREY DOBBS was
sufficient in combination with the force used by the others to cause JEFFREY DOBBS to
suffer great bodily injury. [¶] The defendant must have applied substantial force to
JEFFREY DOBBS. If that force could not have caused or contributed to the great bodily
injury, then it was not substantial.”
15 Section 12022, subdivision (b)(1) provides: “Any person who personally uses a
deadly or dangerous weapon in the commission of a felony or attempted felony shall be
punished by an additional and consecutive term of imprisonment in the state prison for
one year, unless use of a deadly or dangerous weapon is an element of that offense.”

                                             21
                      B. Nelson’s Statement to Holloran’s Sister
       Holloran contends that the trial court erred when it refused to redact his name
before allowing the prosecutor to adduce testimony from Holloran’s sister, Sarah Linggi,
that Nelson told her he stabbed and beat someone at the park that day because that person
was on top of Holloran. Holloran argues the statement that “someone was on top of
Holloran” was not sufficiently reliable for admission under Evidence Code section 1230,
the declaration against interest exception to the hearsay rule. He further contends that the
Aranda/Bruton16 rule required redaction of his name.
       We conclude that admission of Nelson’s entire statement did not violate
Aranda/Bruton. We need not decide whether the statement was admissible as a
declaration against interest because it was actually Holloran’s attorney, not the
prosecutor, who elicited the portion of the statement about which defendant complains.
On cross-examination, counsel for Holloran elicited from Linggi the testimony that
Nelson said he attacked the person in the park because that person was on top of
Holloran. As for admission of the rest of the statement, any error was harmless.
       1. Background
       The prosecutor made an offer of proof in limine that Linggi would say Nelson
phoned her to ask how Holloran was doing, and said he (Nelson) “stabbed [a] guy” at the
park four times because the guy was on top of Holloran, and he (Nelson) grabbed a bat
from Kent’s truck and hit the guy in the head four times. In a voice mail message, which
Linggi did not save, Nelson said he loved Holloran and would kill for “his brother.”




16 People v. Aranda (1965) 63 Cal. 2d 518, 530 (Aranda), held that where an
extrajudicial statement of one defendant implicates a codefendant, the trial court may
permit a joint trial if the part of the statement implicating the codefendant can be and is
deleted without prejudice to the declarant. Bruton v. United States (1968) 391 U.S. 123,
124-137 [20 L. Ed. 2d 476] (Bruton), cited Aranda with approval and held a jury
instruction to disregard reference to the codefendant would not suffice.

                                             22
       Nelson sought exclusion, implying the statement lacked any indicia of reliability,
because the sister may have fabricated the statements to help Holloran. Holloran asked
the trial court to redact his name so the jury would hear only that Nelson said he stabbed
the guy for being on top of “someone.” The prosecutor objected to the proposed
redaction, arguing (1) Nelson’s relationship with Holloran explained why Nelson would
be making these statements to Holloran’s sister, and (2) Aranda/Bruton redaction was
unnecessary anyway because Nelson took the bulk of responsibility upon himself and did
not try to shift blame to Holloran.
       The trial court ruled Nelson’s statement was admissible in its entirety against the
other defendants as a declaration against interest. The court reasoned that Nelson’s
statement to Linggi implicated Holloran by “plac[ing] defendant Holloran as involved in
the fight,” but Nelson’s statement carried a particularized guarantee of trustworthiness
because it was against his own penal interest and did not try to shift blame to his
codefendants. The court also ruled that Nelson’s comments to Linggi were not
testimonial and therefore presented no confrontation clause problem under Crawford v.
Washington (2004) 541 U.S. 36 [158 L. Ed. 2d 177].
       Linggi did not testify as expected at trial. She testified on direct examination by
the prosecutor that Nelson did not say why he stabbed and hit somebody with a bat. She
also said he did not say how many times he stabbed someone. She did say Nelson said he
hit the person’s head with the bat four or five times.
       As for Nelson’s assertion that he stabbed the person because that person was on
top of Holloran, that testimony was not elicited by the prosecutor; it was deliberately
elicited by Holloran’s trial counsel on cross-examination. Holloran fails to point out this




                                             23
important procedural nuance in his appellate briefing, and the People have overlooked
it.17 We discuss the import of this circumstance, post.
        2. Analysis
        a. Aranda/Bruton
        We look first to Holloran’s constitutional claim because the harmless error
analysis would require application of the Chapman18 reasonable doubt standard if
admitting the statement violated the Confrontation Clause. (People v. Garcia (2008)
168 Cal. App. 4th 261, 281 (Garcia).) Holloran claims admission of the statement
violated his right to confront the witnesses as set forth in Aranda/Bruton. He is wrong.



17 Because defendant did not mention who elicited this testimony and the People
overlooked it, we set forth the testimony here.

  “[COUNSEL FOR HOLLORAN]: [Y]ou indicated Mr. Nelson said he had stabbed
someone that evening --

 “[LINGGI]: Yes.

  “[COUNSEL FOR HOLLORAN]: -- correct? [¶] And did he indicate to you that he
had stabbed someone because someone was involved in some altercation with your
brother, Joe Holloran?

  “[LINGGI]: All he basically said is that he would do anything for my brother and that
he stabbed somebody and hit him in the head with a bat.”

  After counsel refreshed Linggi’s recollection with a report containing her statement to a
sheriff’s investigator, the following took place:

 “[COUNSEL FOR HOLLORAN]: Does that refresh your recollection as to --

 “[LINGGI]: Yes, it does.

  “[COUNSEL FOR HOLLORAN]: And did he tell you that he had stabbed somebody
because somebody was on top of his [sic] brother, and that’s the reason he stabbed [him]?

 “[LINGGI]: Yes.”
18   Chapman v. California (1967) 386 U.S. 18, 24 [17 L. Ed. 2d 705] (Chapman).

                                            24
Because Bruton is premised on the Confrontation Clause, the Bruton rule, like the
Confrontation Clause itself, does not apply to nontestimonial statements.19 (Arceo,
supra, 195 Cal.App.4th at p. 572.)20 Defendant concedes the statement Nelson made to
Linggi was nontestimonial, and we agree. Consequently, Bruton has no application
here.21
          b. Declaration against interest
          Evidence Code section 1230 creates a hearsay exception for statements against
penal interest. Evidence Code section 1230 provides: “Evidence of a statement by a
declarant having sufficient knowledge of the subject is not made inadmissible by the
hearsay rule if the declarant is unavailable as a witness and the statement, when made, . . .
so far subjected him to the risk of . . . criminal liability . . . that a reasonable man in his




19  To the extent the Aranda rule would require the exclusion of evidence that need not be
excluded under federal law, the Aranda rule is abrogated by Proposition 8 (Cal. Const.,
art. I, § 28, subd. (d)). (People v. Arceo (2011) 195 Cal. App. 4th 556, 574-575 (Arceo).)
20  Holloran cites U.S. v. Mussare (3d Cir. 2005) 405 F.3d 161, 168, for the proposition
that Bruton applies to statements made by nontestifying codefendants to family or
friends. In U.S. v. Berrios (3d Cir. 2012) 676 F.3d 118, 128, the Third Circuit
disapproved of that holding in Mussare, as well as its earlier cases. (Berrios, supra,
676 F.3d at p. 128.) Consistent with Arceo, the Berrios court held that any protection
provided by Bruton is only afforded to the same extent as the Confrontation Clause,
which requires that the challenged statement qualify as testimonial. (Berrios, supra, at
p. 128; see also U.S. v. Shavers (3d Cir. 2012) 693 F.3d 363, 395.)
21  Even before the rule providing that the admission of nontestimonial statements of
nontestifying codefendants does not violate Bruton crystallized, Nelson’s statement
would have been admissible in a joint trial because it was not powerfully incriminating of
Holloran. (Garcia, supra, 168 Cal.App.4th at pp. 281-282 [declarant codefendant’s
statement that he and the defendant went looking for the guy the declarant codefendant
had earlier fought was not powerfully incriminating because it facially incriminated the
defendant only by showing that he and the declarant codefendant were looking for the
victim; it was not direct evidence that the defendant intended the victim would be
assaulted or murdered when they found him].)

                                               25
position would not have made the statement unless he believed it to be true.” Thus, to
establish admissibility under this exception, the proponent has the burden of showing:
(1) the declarant is unavailable, (2) the declaration was against the declarant’s penal
interest when made, and (3) the declaration was sufficiently reliable to warrant admission
despite its hearsay character. (People v. Vasquez (2012) 205 Cal. App. 4th 609, 619-620
(Vasquez).) “We review a trial court’s decision about whether a statement is admissible
as a declaration against penal interests for abuse of discretion.” (Vasquez, supra,
205 Cal.App.4th at p. 620.)
       Holloran argues Nelson’s statement was not against Nelson’s interests, because it
was designed to shift blame to the person on top of Holloran and make Nelson a hero in
Linggi’s eyes. Holloran further contends that Nelson’s statement should have been
excluded as insufficiently reliable, because no eyewitness testified about anyone using a
baseball bat, and Dobbs was stabbed only once, not four times.
       “Only statements that are specifically disserving to the hearsay declarant’s penal
interests are admissible as statements against penal interests.” (Vasquez, supra,
205 Cal.App.4th at p. 621.) A statement is disserving of penal interest if it subjects the
hearsay declarant to the risk of criminal liability to such an extent that a reasonable
person in his position would not have made the statement unless he believed it to be true.
(People v. Cervantes (2004) 118 Cal. App. 4th 162, 175.) We observe that the Cervantes
court held the statement made in that case was specifically disserving, in part, because
nothing about the statement suggested the declarant acted in self-defense. (Cervantes,
supra, 118 Cal.App.4th at p. 175.) Here, arguably Nelson’s statement amounts to a claim
of defense of others, but that can only be said when the portion of the purported statement
elicited by counsel for Holloran is factored into the analysis. As we have noted, on direct
examination by the prosecutor, Linggi testified that Nelson did not say why he had
stabbed anyone. And he said he hit someone on the head multiple times with a bat.



                                             26
These statements, as related by Linggi during the direct examination of the prosecutor,
were disserving of Nelson.
      On the other hand, the trustworthiness of Nelson’s statements was suspect. As
Holloran notes, Dobbs was stabbed only once, not four times. Moreover, neither Dobbs
nor any other witness said Dobbs or anybody else was struck with a bat. And nobody
said they saw anybody on top of Holloran. Arguably, the exaggeration contained in
Nelson’s statement as conveyed by Linggi makes it untrustworthy for purposes of the
declaration against interest exception. (See People v. Gonzales (2011) 51 Cal. 4th 894,
933 [unbelievable statements made declarant’s statements untrustworthy].)
      c. Invited error/harmless error
      Even assuming the entire statement was not admissible as a declaration against
interest, which could be considered as evidence against Holloran, Strain, and Kent, we
conclude any error was both invited and harmless.
      The standard in People v. Watson (1956) 46 Cal. 2d 818, 836–837 is applicable to
state law error in the admission of hearsay. (People v. Duarte (2000) 24 Cal. 4th 603,
618-619.) Under Watson, the error is harmless unless it is reasonably probable that a
result more favorable to the defendant would have been reached had the evidence not
been introduced. (Watson, supra, 46 Cal.2d at p. 837.) We find that to be the case here.
      Here, Holloran himself introduced the portion of the statement that is the focus of
his argument on appeal. Holloran was not mentioned as being involved during the
prosecution’s direct examination of Linggi; thus, Linggi effectively redacted the
statement by her purported lapse of memory. Any error related to the admission of
Nelson’s assertion that he stabbed someone because that person was on top of Holloran
was invited by Holloran when his trial counsel elicited that testimony for apparent
tactical reasons. (People v. Gutierrez (2002) 28 Cal. 4th 1083, 1139 [doctrine of invited
error barred defendant from challenging on appeal the trial court’s admission of evidence,



                                            27
where it was defense counsel who first elicited the evidence at trial]; People v. Williams
(2009) 170 Cal. App. 4th 587, 620 [same].)
       Morever, any error in introducing the entirety of the statement was harmless.
First, we note that no part of Nelson’s statement accused Holloran of criminal
conduct. Second, as we have noted, Nelson’s assertions that he stabbed someone
multiple times, hit someone with a bat multiple times and that the person he attacked
was on top of Holloran were at odds with the testimony of all of the other witnesses,
including Dobbs -- the person who was stabbed. As a result, the statement lacked
credibility beyond the assertion that Nelson stabbed someone. Third, there was other
evidence that established Holloran’s guilt, which we discuss post.
       Defendant Holloran complains that the prosecutor used Nelson’s assertion in
closing argument to argue “that Dickerson was on top of Holloran to show that Holloran
was involved in the assault and not hit by a truck before Dickerson was kicked.” But
after the portion of Nelson’s statement about which Holloran now complains was elicited
by counsel for Holloran, it became fair game for argument by either side. Moreover, in
making this argument, defendant would apparently have us ignore the context of the
prosecutor’s remarks. He fails to mention that the prosecutor’s comments came in the
prosecutor’s rebuttal argument. The comments were made in response to argument by
counsel for Holloran regarding what Holloran actually said during the conversation with
Strain and Kent at the sheriff’s station.22 The prosecutor actually made no mention of



22 As noted, the audibility of the recording was problematic. In addressing the
prosecution’s contention that Holloran admitted “kicking,” Holloran’s trial counsel
asserted Holloran’s use of the word “kicking” was not as the prosecution claimed.
He argued that Holloran could be heard to say he was “under” Dobbs and Nelson was
kicking Dickerson. Counsel told the jury, “If you listen carefully, . . . he precedes
that statement by saying, I socked him. What he’s talking about there is Mr. Dobbs,
he says, precedes it by saying, I didn’t even know nobody else. [¶] Reasonable
interpretation of that, he didn’t know what was going on regarding Mr. Dickerson,

                                            28
any portion of Nelson’s statement to Linggi in his opening closing argument to the
Strain/Holloran/Kent jury.23
       We conclude that it is not reasonably probable that Holloran would have received
a more favorable result if Nelson’s statement had not been admitted in their joint trial.
                      C. Holloran’s Miranda Violation Contention
       When he was interviewed at the hospital, Holloran claimed he went to the park
alone, played basketball with people he did not know well, heard an altercation, and
decided to walk home. He got hit by a truck, apparently intentionally, and got a ride
home from someone he knew as “Dom.” He said he was not involved in an altercation at
the park. Holloran said he had “associated with” the Norteño street gang in the past, was
involved in a fight with some Sureños a couple of weeks earlier, and perhaps one of them
was responsible.
       Holloran contends the trial court erred in denying his motion to exclude this
statement as he was not informed of his rights under Miranda v. Arizona (1966) 384 U.S.
436 [16 L. Ed. 2d 694] (Miranda). The trial court did not err. Defendant’s statement was
noncustodial.




didn’t know what was happening over in that area. [¶] . . . [¶] . . . If he’s using the word
‘under’ based on -- corroborated by Sarah [Linggi’s] testimony, she said Mr. Nelson told
her that he stabbed someone at the park, would have been Mr. Dobbs, and she
specifically said the guy was on top of your brother, so I stabbed him, and I would put to
you her testimony in that regard is credible.”
23 Apparently misunderstanding that Holloran’s counsel was arguing Holloran was
“under” Dobbs and not Dickerson, the prosecutor argued in rebuttal, “Even if [counsel
for Holloran] argues what was said is . . . I was under him and [Nelson] was kicking. [¶]
Ask yourself, how did he get under Mr. Dickerson if he wasn’t involved in an assault. [¶]
There’s no explanation for how he could have gotten under Mr. Dickerson. He doesn’t
get hit by a car even if he lands in the area, even if he lands on top of Mr. Dickerson, until
Mr. Dickerson’s unconscious and bloody on the ground. [¶] So even if that’s what he
says, . . . there’s no explanation for that, it means he was involved in the assault.”

                                             29
       1. Background
       At the hearing on the suppression motion, Deputy Christopher Baker testified he
went to the hospital to check on the victims. Because he thought Holloran was just a
victim, he took Holloran’s statement without a Miranda advisement. Holloran was in a
trauma emergency room at the hospital, unrestrained. No other law enforcement officers
were in the room. When asked whether he “started questioning” Holloran without a
Miranda warning, Deputy Baker said, “Not questioning him. I’m speaking to him in
regards to what took place.” The interview began at 8:47 p.m. and lasted no more than
15 minutes. Deputy Baker remained at the hospital in the vicinity of the victims waiting
for an update on Holloran and Dickerson. At 11:30 p.m., a supervisor contacted Deputy
Baker and told him Holloran was a suspect and to arrest him.
       Another deputy’s report indicated Holloran was identified as a “possible suspect”
at 8:16 p.m. That deputy had been assigned to maintain the crime scene at the park and
he had not been to Holloran’s home or the hospital that night. Nor did he communicate
with Deputy Baker, who was dispatched to the hospital.
       Holloran’s father testified he went to the hospital a few minutes after Holloran had
been transported. When he arrived, he tried to see his son, but two deputies, one of
whom was Deputy Baker, told him he could not see his son “right then.” The father
considered rushing past the deputies, but one said, “don’t do it.” One of the deputies said
he had already talked to the son. The father testified he learned his son was being
arrested around 10:15 p.m.
       The trial court denied the suppression motion, stating: “The court does find
credible evidence that Miranda does not apply to this interview. Miranda has two
prongs: It requires custody, and it requires interrogation, and I do not find in this case
that Mr. Holloran was in custody or detained, nor was he interrogated. [¶] He was being
interviewed as a potential victim. He was not restrained in any way, and the court finds
that Miranda does not apply.”

                                             30
       The trial court admitted the evidence of defendant’s statement at trial,
admonishing the jury it could be used only against Holloran. The prosecution
argued to the jury that Holloran’s claim of self-defense at trial was undercut by
his failure to assert it in his statement to the deputy at the hospital and that his false
statement was evidence of Holloran’s consciousness of guilt.
       2. Analysis
       Miranda applies only to custodial interrogations. (People v. Ochoa (1998)
19 Cal. 4th 353, 401.) In reviewing the trial court’s determination that defendant was not
in custody, we apply a deferential substantial evidence standard of review to the trial
court’s conclusions regarding the historical facts. (Id. at p. 402.) We independently
review the mixed question of law and fact regarding whether a reasonable person would
have felt free to terminate the interrogation. (Ibid.)
       “Custody determinations are resolved by an objective standard: Would a
reasonable person interpret the restraints used by the police as tantamount to a formal
arrest? [Citations.] The totality of the circumstances surrounding an incident must be
considered as a whole. [Citation.] Although no one factor is controlling, the following
circumstances should be considered: ‘(1) [W]hether the suspect has been formally
arrested; (2) absent formal arrest, the length of the detention; (3) the location; (4) the ratio
of officers to suspects; and (5) the demeanor of the officer, including the nature of the
questioning.’ [Citation.] Additional factors are whether the suspect agreed to the
interview and was informed he or she could terminate the questioning, whether police
informed the person he or she was considered a witness or suspect, whether there were
restrictions on the suspect’s freedom of movement during the interview, and whether
police officers dominated and controlled the interrogation or were ‘aggressive,
confrontational, and/or accusatory,’ whether they pressured the suspect, and whether the
suspect was arrested at the conclusion of the interview. [Citation.]” (People v. Pilster
(2006) 138 Cal. App. 4th 1395, 1403-1404, fn. omitted.)

                                               31
      In order for Miranda to apply, the restraint must come from law enforcement. In
People v. Mosley (1999) 73 Cal. App. 4th 1081 (Mosley), the court held that the defendant
was not in custody. There, a deputy questioned the defendant while the defendant was in
an ambulance being treated by paramedics for a gunshot wound. (Mosley, supra, at
pp. 1085-1086.) The Mosley court stated, “The record shows that defendant was in the
custody and care of the paramedics who responded to a call for assistance. He was on a
gurney and being treated by paramedics when [the deputy] entered the ambulance. [The
deputy] did not intend to place defendant under arrest at that time. He simply wanted to
find out what had happened at the scene of the shooting. He did not know how defendant
was involved and whether defendant was a victim or not.” (Id. at p. 1089.) “The
question before this court is whether a person who is in the physical custody and care of
medical personnel such as paramedics and who is being treated in an ambulance for a
gunshot wound at the time of an interview with a police officer should be considered to
also be ‘in custody’ for purposes of triggering the requirements of the Miranda decision.”
(Mosley, supra, 73 Cal.App.4th at p. 1089.) The Mosley court answered no. (Id. at
pp. 1090-1091.)
      The court in Mosley cited with approval a federal case holding that an interview
in a hospital was not in a custodial setting within the meaning of Miranda, which
concerns itself with an interrogation in a police-dominated atmosphere. (Mosley, supra,
73 Cal.App.4th at p. 1090, citing United States v. Martin (9th Cir. 1985) 781 F.2d 671,
673 [defendant was not in custody when questioned by police at hospital where no
facts indicated law enforcement officers were involved in the defendant’s hospitalization
or did anything to extend his stay].) The Mosley court reasoned, “Any restraint of
defendant’s freedom of action was caused by the need to treat his gunshot wound,
which was still bleeding and was actively being treated during the interview. He had
not been placed under arrest because the police did not know what had happened that
caused him to be shot. If he was a victim of a shooting they needed information to put

                                            32
out a broadcast on his assailants. They knew that two shootings had occurred, but they
did not know at the time of the interview what started the shooting, who was involved, or
even if the two shootings were related to each other. Additionally, we note that the
interview was in view of and in the presence of medical personnel who continued to treat
defendant during the brief interview. We also note that the questioning was not
accusatory or threatening, that defendant was not handcuffed, that no guns were drawn,
and that defendant was about to be transported to a hospital and not to a police station or
jail.” (Mosley, supra, 73 Cal.App.4th at p. 1091.) A reasonable person in the defendant’s
position would not have believed he was in police custody, and so no Miranda
advisement was required. (Ibid.)
       Here, the totality of the circumstances establish that defendant Holloran was not in
custody. The interview lasted no more than 15 minutes. Holloran was interviewed by a
single deputy. There was no evidence of accusatory or threatening behavior by the
deputy. The interview did not take place in a police-dominated atmosphere. It took place
in the hospital, where Holloran had voluntarily sought treatment. Holloran was not
cuffed or restrained. Any restraint on Holloran’s freedom of action came not from law
enforcement, but from physical injuries he sustained upon being hit by a truck, which
apparently were not that bad since he was conversing with Kent and Strain at the sheriff’s
station hours later.
       Additionally, at the time of the interview, the events at the park had only just
occurred and were still being sorted out. Deputy Baker sought information to help find
the perpetrator of the hit and run.
       Holloran places great emphasis on the timing of when he became a suspect. Yet
there was no evidence Holloran was told he was the focus of any investigation prior to or
during the interview. In Stansbury v. California (1994) 511 U.S. 318 [128 L. Ed. 2d 293]
(Stansbury), the United States Supreme Court said, “We hold, not for the first time, that
an officer’s subjective and undisclosed view concerning whether the person being

                                             33
interrogated is a suspect is irrelevant to the assessment whether the person is in custody.”
(Stansbury, supra, 511 U.S. at p. 319, italics added.) An officer’s subjective belief may
become a factor in the custody analysis “only if the officer’s views or beliefs were
somehow manifested to the individual under interrogation and would have affected how a
reasonable person in that position would perceive his or her freedom to leave.” (Id. at
p. 325.)
       Citing Stansbury, Holloran argues that even if Deputy Baker did not know
Holloran was a suspect, his subjective belief is irrelevant to the custody analysis.
Holloran turns Stansbury on its head. Baker’s ignorance of Holloran’s status as a
potential suspect is relevant because if he did not know Holloran was a suspect, he
could not have communicated that status to Holloran.
       Defendant cites as analogous Mincey v. Arizona (1978) 437 U.S. 385, 399
[57 L. Ed. 2d 290], in which the court reasoned the defendant in the hospital was at the
complete mercy of the peace officer. Mincey is inapposite. In Mincey, the defendant was
hospitalized after he was shot by narcotics officers who were executing a search warrant
at his house. During the raid, the defendant shot one of the officers in the exchange of
gunfire. (Mincey, supra, 437 U.S. at pp. 387, 396.) Police interviewed the defendant
about the shooting while the defendant was in intensive care. The defendant was told he
was under arrest and given the Miranda warnings. (Id. at p. 396.) The defendant
repeatedly asked for a lawyer, but the officer persisted, only stopping for brief periods
when the defendant was being treated or lost consciousness temporarily. (Id. at pp. 396,
401.) The defendant’s statements were used to impeach his trial testimony. (Id. at
p. 397.) The issue presented in Mincey was whether the defendant’s statement was
involuntary, not whether he was in custody for Miranda purposes (id. at pp. 398-402),
and the facts in Mincey are nothing like the evidence here. Mincey is of no help to
Holloran.



                                             34
       Holloran points to his statement during the conversation with Strain and Kent at
the sheriff’s station that while at the hospital he asked to speak with his father, and the
deputy said no. However, that deputies temporarily kept Holloran and his father apart at
the hospital does not tip the scales in favor of custody. Holloran (and all defendants)
were adults, ages 19 or 20. There is nothing wrong with police interviewing a witness
alone. Though not part of the Miranda hearing, we observe that at trial the defense
criticized a peace officer for interviewing a witness in the park in the presence of another
witness.
       We conclude there was no Miranda violation, because Holloran was not in
custody. Having concluded Holloran was not in “custody,” we need not address the
People’s argument that the questioning did not constitute “interrogation.”
(People v.Ochoa, supra, 19 Cal.4th at p. 401 [police may question a suspect without
Miranda advisement as long as person being spoken to is not in custody].) We also need
not address the parties’ arguments concerning prejudice.
                       D. Substantial Evidence of Intent to Maim
       Holloran and Strain contend there is insufficient evidence to support their
conviction of aggravated mayhem (§ 205),24 because there was insufficient evidence of
intent to maim. They contend that, at most, the evidence supports only a conviction for
simple mayhem. (§ 203.)25 We disagree.



24 Section 205 provides, “A person is guilty of aggravated mayhem when he or she
unlawfully, under circumstances manifesting extreme indifference to the physical or
psychological well-being of another person, intentionally causes permanent disability or
disfigurement of another human being or deprives a human being of a limb, organ, or
member of his or her body. For purposes of this section, it is not necessary to prove an
intent to kill. Aggravated mayhem is a felony punishable by imprisonment in the state
prison for life with the possibility of parole.”
25Section 203 provides, “Every person who unlawfully and maliciously deprives a
human being of a member of his body, or disables, disfigures, or renders it useless, or

                                              35
       “In addressing a challenge to the sufficiency of the evidence supporting a
conviction, the reviewing court must examine the whole record in the light most
favorable to the judgment to determine whether it discloses substantial evidence--
evidence that is reasonable, credible and of solid value--such that a reasonable trier of
fact could find the defendant guilty beyond a reasonable doubt. [Citations.] The
appellate court presumes in support of the judgment the existence of every fact the trier
could reasonably deduce from the evidence. [Citations.] The same standard applies
when the conviction rests primarily on circumstantial evidence. [Citation.] Although it
is the jury’s duty to acquit a defendant if it finds the circumstantial evidence susceptible
of two reasonable interpretations, one of which suggests guilt and the other innocence, it
is the jury, not the appellate court that must be convinced of the defendant’s guilt beyond
a reasonable doubt. [Citation.] ‘ “If the circumstances reasonably justify the trier of
fact’s findings, the opinion of the reviewing court that the circumstances might also
reasonably be reconciled with a contrary finding does not warrant a reversal of the
judgment. [Citation.]” ’ [Citation.]” (People v. Kraft (2000) 23 Cal. 4th 978, 1053-1054
(Kraft).)
       Aggravated mayhem under section 205 is a specific intent crime which requires
proof the defendant specifically intended to cause the maiming injury -- permanent
disability or disfigurement. (People v. Quintero (2006) 135 Cal. App. 4th 1152, 1162
(Quintero).) Specific intent to maim may not be inferred solely from evidence that the
resulting injury disables or disfigures the victim. (People v. Ferrell (1990)
218 Cal. App. 3d 828, 835.) However, “ ‘specific intent may be inferred from the
circumstances attending an act, the manner in which it is done, and the means used,
among other factors.’ ” (Quintero, supra, 135 Cal.App.4th at p. 1162.) “[E]vidence of a



cuts or disables the tongue, or puts out an eye, or slits the nose, ear, or lip, is guilty of
mayhem.”

                                               36
‘controlled and directed’ attack or an attack of ‘focused or limited scope’ may provide
substantial evidence of such specific intent.” (Ibid.; see id. at p. 1163 [evidence that
defendant slashed victim’s face many times with a knife supported aggravated mayhem
conviction]; People v. Park (2003) 112 Cal. App. 4th 61; People v. Lee (1990)
220 Cal. App. 3d 320, 326.) If the evidence instead shows only an indiscriminate or
random attack in an explosion of violence upon the victim, it is insufficient for a finding
of aggravated mayhem. (Lee, supra, 220 Cal.App.3d at p. 326 [insufficient evidence of
aggravated mayhem where defendant hit victim three times in the face with his fist and
kicked him at least twice somewhere on his body].)
       Strain argues the evidence here shows only an alcohol-induced frenzy of violence.
Holloran says the evidence shows defendants either coming to the aid of a beleaguered
friend (Kent) or exploding in violence.
       The evidence showed a focused attack. Dickerson’s coma and paralysis were
caused by the stomping and kicking to his head. Although some witnesses described
blows to Dickerson’s head and “body,” the medical evidence showed that all of the
injuries were to Dickerson’s head, except for a laceration to the wrist, which was
consistent with a defensive wound incurred as the victim tried to fend off the blows to
his head. Among the injuries to Dickerson’s head were multiple facial fractures.
Ravareau testified that Dickerson’s face was so bloody that she could not see it.
       The finding of specific intent here was bolstered by Kent’s testimony that, as
defendants went to leave the park, Nelson went back to Dickerson, who was already
unconscious, and kicked him one last time. (See Quintero, supra, 135 Cal.App.4th at
p. 1159 [after slashing victim’s face with a knife, defendant said, “ ‘Fuck you, fool,’ ”
and asked, “ ‘How do you like this?’ ”].)
       That defendants had been drinking does not reduce their culpability from
aggravated mayhem to mayhem. Voluntary intoxication may be a defense to a specific
intent crime but only if the intoxication prevented the defendant from forming the

                                             37
specific intent. (§ 22; People v. Saille (1991) 54 Cal. 3d 1103, 1119.) Although there
was evidence that defendants were drinking alcohol, defendants cite no evidence that
alcohol consumption prevented any of them from forming the specific intent to maim.
       Holloran argues there was no evidence he himself hit Dickerson in the head.
Holloran argues that prosecution witnesses Ravareau and Dobbs said he was not one of
the kickers or stompers, and Williams, retreating from her preliminary hearing testimony,
said she was not sure if Holloran did anything to Dickerson. Holloran says since he did
not engage in stomping, he did not commit aggravated mayhem.
       Ravareau did testify that she did not see Holloran kicking or stomping Dickerson
and Holloran was not standing in the immediate area of Dickerson at that time.
       Dobbs testified that the person who was struck by the vehicle was not kicking or
stomping Dickerson at the moment he was struck. But Dobbs also testified that after he
was attacked, the people who attacked him headed toward the others who were attacking
Dickerson. He estimated there were six to seven people kicking Dickerson. According
to Dobbs, the truck drove “right into the crowd” that was kicking Dickerson and the
person who was struck was about 10 feet away from Dickerson at the time.
       Williams testified that after chasing her boyfriend, the person called Joe and the
mixed-race male punched at one of the people who tried to help her, and when that
person retreated, the two then joined three people who were kicking and stomping the
person on the ground.
       We also note that, although Freitag said she was not sure, she thought Holloran
was one of the people she saw kicking Dickerson.
       Additionally, there was evidence that Holloran was actually one of the kickers in
the surreptitiously recorded conversation he had with Strain and Kent at the sheriff’s
station. Holloran said he was “kicking him.” On appeal, Holloran says that, while these
words appear on the transcript made available to the jurors during the playing of the
video recording in the courtroom (“But I was like kicking him. Bang, bang, bang. And I

                                            38
started walking up the alley (unintelligible), pow, get hit by the truck”), the words
(particularly the word “I”) cannot be discerned on the recording. We have reviewed the
recording and conclude this was a matter for the jury to decide. And we note that Kent,
in his trial testimony, agreed that Holloran said he kicked the victim. Kent -- a person
who was presumably familiar with his friend Holloran’s voice -- said that while he had
no independent recollection of the conversation, he thought the transcript matched what
he heard Holloran say in the recording played in court.
       Looking at the evidence in the light most favorable to the judgment, there was
substantial evidence Holloran was, in fact, one of the kickers.
       Additionally, even if Holloran did not kick Dickerson, the evidence was sufficient
to establish liability for aggravated mayhem as an aider and abettor. Holloran disagrees,
contending there was no evidence he intended to promote or encourage a maiming injury.
Holloran cites People v. Beeman (1984) 35 Cal. 3d 547, for the proposition that one who
just aids but does not abet is not guilty as an aider and abettor. (See People v. Campbell
(1994) 25 Cal. App. 4th 402, 412-413 [“aid” requires conduct; “abet” requires that the
conduct be accompanied by the requisite criminal state of mind, i.e., knowledge of and
intent to facilitate the perpetrator’s unlawful purpose].)
       However, the jury was instructed not only on aiding and abetting aggravated
mayhem, but also on aggravated mayhem as the natural and probable consequence of an
aided and abetted assault by means of force likely to produce GBI. Holloran concedes
that based on Ravareau’s testimony, there is substantial evidence Holloran punched
Dickerson in the “upper body” just before the kicking and stomping. The prosecutor
argued to the jury, “So if you decide Mr. Holloran committed an assault with force likely,
okay, . . . never himself had the intent to disable or disfigure as required under aggravated
mayhem, all he signed on for was this group assault, but . . . if anybody else involved in
that group assault committed . . . an aggravated mayhem and th[at] crime[] [is a] natural
and probable result[] of a group assault like this, then Mr. Holloran’s guilty of . . . the

                                              39
aggravated mayhem regardless of what was in his head. Okay. [¶] It’s a question of
whether . . . disability is a foreseeable consequence of a brutal group assault where a
bunch of guys are kicking a defenseless man in the face and in the head.”
       Therefore, even assuming for the sake of argument the evidence was insufficient
to support a finding that Holloran intended to aid and abet a maiming, there was ample
evidence he intended to aid and abet assault by means of force likely to produce GBI, and
maiming was a natural and probable consequence of the assault. On appeal, Holloran
does not argue the evidence is insufficient to support conviction on this theory.
       We conclude substantial evidence supports Strain’s and Holloran’s convictions for
aggravated mayhem.

                              E. Substantial Evidence --
                   Personal Infliction of GBI on Dobbs by Holloran
       Holloran argues no substantial evidence supports the finding that he personally
inflicted GBI (§ 12022.7, subd. (a)) in count four, assault with a deadly weapon on
Dobbs, because it was Nelson who used the knife. We disagree, because the finding
may be upheld on the basis that in the course of the group assault in which Holloran
participated, Dobbs sustained a broken jaw and a concussion.
       Count four of the pleading charged defendants with assault on Dobbs “with a
deadly weapon, to wit, a knife, and by means of force likely to produce great bodily
injury.” (Italics added.)
       However, the prosecutor apparently elected to submit only the deadly weapon
theory to the jury. The jury instruction for count four instructed only on assault with a
deadly weapon, and the verdict form referred only to assault with a deadly weapon.
       The prosecutor argued to the Holloran/Kent/Strain jury: “Obviously, there’s only
one stabber in this case. Okay. It’s almost certainly Mr. Nelson. So you are very likely
not going to find any of these defendants guilty of Count Four as a perpetrator. Okay. . . .
[Y]ou’re going to have to follow the aiding and abetting instruction. . . . So you’re going


                                             40
to have to decide if these guys knew of a stabbing, okay; knew of the criminal intent
and intended to aid and abet it. [¶] . . . [¶] The GBI allegation for Mr. Dobbs is a little
different. . . . All you need to decide is, did a defendant personally inflict great bodily
injury on Mr. Dobbs? Okay. [¶] Now, although this is the -- an assault with a knife,
somebody broke his jaw, too.” The prosecutor argued both Nelson and Holloran inflicted
GBI on Dobbs. And the prosecutor advanced a group assault theory to explain how the
GBI allegation related to Dobbs could be found true as to Holloran. (See fn. 14, ante.)
The prosecutor also argued the broken jaw as a basis for count five.
       In Holloran’s motion for new trial, the trial court declined to set aside the GBI
finding, noting the broken jaw constituted great bodily injury.
       Holloran argues the GBI finding cannot properly be based on his breaking
Dobbs’s jaw, because the broken jaw qualified as an element of count five, battery with
serious bodily injury, not as the injury appended to count four. But Holloran cites no
authority precluding use of the broken jaw for both charges, as long as there is no double
punishment. (§ 654.) Here, the court stayed Holloran’s sentence on count five, so double
punishment is not an issue. Nor does Holloran cite authority supporting his assertion that
only an injury inflicted by a deadly weapon can be the section 12022.7 GBI when that
enhancement is appended to a charge of assault with a deadly weapon.
       Section 12022.7, subdivision (a) requires that the defendant “personally inflict[]
great bodily injury . . . in the commission of a felony.” (Italics added.) The continuum
of time covered by the language “in the commission of” has been interpreted to include
any time during the course of a “continuous transaction.” (See People v. Frausto (2009)
180 Cal. App. 4th 890, 902-903 [section 12022.53, subdivision (d) enhancement for
shooting causing death or GBI to a murder victim also applied to two attempted murder
charges for other victims who were not wounded, but were shot at immediately before
and after the defendant shot at the murder victim].) As for the injury inflicted, the
statutory language of section 12022.7, subdivision (a) does not link the injury to the

                                              41
manner of committing the charged felony. Here, great bodily injury was inflicted -- a
broken jaw -- during “the commission of a felony” for which Holloran was convicted as
an aider and abettor. And Dobbs also sustained another injury that would qualify as GBI
-- a concussion. The evidence was sufficient to support a true finding on the GBI
enhancement against Holloran as a participant in a group assault during which Dobbs
sustained a broken jaw and a concussion. (See People v. Modiri (2006) 39 Cal. 4th 481,
495-497; People v. Dunkerson (2007) 155 Cal. App. 4th 1413, 1418.)
       Holloran argues that, even if the jurors could use either the stab wound or the
broken jaw as the basis for the GBI finding against him, the jurors were not instructed
that they had to agree which injury he personally inflicted. Holloran demands reversal
for lack of a unanimity instruction. However, a unanimity instruction was unnecessary
because, although the prosecutor mentioned to the jury that Williams at one point said
Holloran also had a knife, the prosecutor essentially conceded it was Nelson who stabbed
Dobbs. (People v. Russo (2001) 25 Cal. 4th 1124, 1132 [unanimity instruction not
required if prosecutor makes election in closing argument].) The prosecutor argued,
“there’s only one stabber in this case. Okay. It’s almost certainly Mr. Nelson. . . . [¶]
. . . [¶] Now, although this is the -- an assault with a knife, somebody broke his jaw, too.”
       Holloran argues in his reply brief that the trial court negated any election in
responding to the jury’s question during deliberations asking, “On the issue of count four
on Dobbs, does the great bodily injury include the stab wound[] (in regards to Holloran).”
The court responded, “the determination of whether the stab wound constitutes great
bodily injury is made by you the jury, after applying the facts, as you determine them,
to the law. [¶] . . . It is for you, the jury, to decide if the stab wound constitutes great
bodily injury.” Holloran claims this answer led jurors to believe they could find Holloran
personally inflicted GBI caused by the stabbing even if Nelson was the one who stabbed
Dobbs. Holloran failed to object to the court’s response, and therefore his objection is
forfeited. (People v. Christopher (2006) 137 Cal. App. 4th 418, 427.) Moreover, we

                                               42
simply disagree that the court’s response caused the jury to make a finding of GBI as to
Holloran that was different from the theory advanced by the prosecutor.
       We conclude substantial evidence supports the GBI finding against Holloran
regarding Dobbs.
                      F. Jury Instructions -- Aiding and Abetting
       Strain contends that the jury instructions stating an aider and abettor is “equally
guilty” with the perpetrator misled the jury by effectively directing that aiders and
abettors who are liable under the natural and probable consequences doctrine must
necessarily be convicted of aggravated mayhem, the same offense as the perpetrators,
rather than a lesser offense of simple mayhem. Strain also complains the instruction on
natural and probable consequences was misleading because it did not include simple
mayhem as a nontarget offense alternative to aggravated mayhem.26
       Kent also assigns error to the “equally guilty” language, despite the fact that the
jury found him less guilty than Holloran and Strain, by finding him guilty of simple
mayhem and the others guilty of aggravated mayhem. Kent presents a theory that the
“equally guilty” language led the jury to find him guilty of assault by means of force
likely to produce GBI (count three), even though the jurors may have believed that
Kent’s only misconduct was in helping Nelson flee the scene, as argued by Kent’s
attorney in closing argument. Kent says his conviction on count three must be reversed,
which necessarily requires reversal of count two, mayhem, which was predicated on
mayhem being a natural and probable consequence of assault by means of force likely
to produce GBI.




26 Strain does not assert error related to the “equally guilty” language in CALCRIM
former No. 400 as applied to a person who directly aids and abets the intended act as
explained in CALCRIM former No. 401. Thus, we do not address it here.

                                             43
       Because CALCRIM former No. 400 was generally accurate, we conclude
defendants forfeited their claims concerning the “equally guilty” language by failing
to request that the trial court modify the instruction. (People v. Loza (2012)
207 Cal. App. 4th 332, 349-350 (Loza); People v. Lopez (2011) 198 Cal. App. 4th 1106,
1118-1119; People v. Canizalez (2011) 197 Cal. App. 4th 832, 849 (Canizalez); People v.
Samaniego (2009) 172 Cal. App. 4th 1148, 1163 (Samaniego).) Further, the failure to
state that defendants could also be guilty of the nontarget offense of simple mayhem
based on the natural and probable consequences instruction given here “made the
instruction, at most, incomplete in the context of this case, not incorrect.” (Canizalez,
supra, 197 Cal.App.4th at p. 849.) Therefore, defendants were required to request
modification of the instruction to add simple mayhem as a natural and probable
consequence of the target offense. (Ibid.)
       In light of Kent’s ineffective assistance of counsel claim and to forestall any
such future claim by Strain, we address the merits of defendants’ contentions on appeal.
Strain’s assertions are erroneously premised on a connection between the “equally guilty”
language in the general aiding and abetting instruction, CALCRIM former No. 400,
and the modified version of CALCRIM No. 402, which described natural and probable
consequences liability. While lawyers and judges understand the natural and probable
consequences doctrine to be a form of aiding and abetting liability, the natural and
probable consequences instruction did not call that doctrine a form of aiding and abetting
and the instruction was not expressly tied to “equally guilty” language in the general
aiding and abetting instruction in CALCRIM former No. 400. Indeed, the natural and
probable consequences instruction treated that doctrine as a separate theory of liability.
       The trial court instructed the jury with CALCRIM former No. 400, which at the
time stated:
       “A person may be guilty of a crime in two ways: One, he may have directly
committed the crime. I will call that person the perpetrator. Two, he may have aided and

                                             44
abetted a perpetrator, who directly committed the crime. A person is equally guilty of the
crime whether he committed it personally or aided and abetted the perpetrator who
committed it. [¶] Under some specific circumstances, if the evidence establishes aiding
and abetting of one crime, a person may also be found guilty of other crimes that
occurred during the commission of the first crime.”27 (Italics added.)
       The court then instructed the jury on direct aiding and abetting (CALCRIM former
No. 401)28 and on the natural and probable consequences doctrine, using an apparently
modified version of CALCRIM No. 402.
       In instructing on the natural and probable consequences doctrine, the trial court
told the jury: “The defendants are charged in Count 3 with assault by means of force
likely to produce great bodily injury and in Counts One and Two with attempted murder
and aggravated mayhem. [¶] Under the natural and probable consequences theory, you
must first decide whether the defendant is guilty of assault by force likely to produce


27 An April 2010 revision eliminated the word “equally,” so the instruction now reads,
“A person is guilty of a crime whether he or she committed it personally or aided and
abetted the perpetrator.” (CALCRIM No. 400 (2011) p. 167.)
28  CALCRIM former No. 401 read in pertinent part: “To prove that the defendants
are guilty of a crime based on aiding and abetting that crime, the People must prove
that: [¶] 1. The perpetrator committed the crime; [¶] 2. The defendants knew that
the perpetrator intended to commit the crime; [¶] 3. Before or during the commission
of the crime, the defendants intended to aid and abet the perpetrator in committing the
crime; [¶] AND [¶] 4. The defendants’ words or conduct did in fact aid and abet the
perpetrator’s commission of the crime. [¶] Someone aids and abets a crime if he knows
of the perpetrator’s unlawful purpose and he specifically intends to, and does in fact, aid,
facilitate, promote, encourage, or instigate the perpetrator’s commission of that crime.
[¶] If all of these requirements are proved, the defendants do not need to actually have
been present when the crime was committed to be guilty as an aider and abettor. [¶] If
you conclude that defendants were present at the scene of the crime or failed to prevent
the crime, you may consider that fact in determining whether the defendants were aiders
and abettors. However, the fact that a person is present at the scene of a crime or fails to
prevent the crime does not by itself, make him an aider and abettor. . . .” (Italics added;
original italics omitted.)

                                             45
great bodily injury. If you find the defendant is guilty of this crime, you must then decide
whether he is guilty of attempted murder or aggravated mayhem. [¶] Under certain
circumstances, a person who is guilty of one crime may also be guilty of other crimes that
were committed at the same time. [¶] To prove that the defendant is guilty of attempted
murder or aggravated mayhem under the natural and probable consequences theory, the
People must prove that: [¶] 1. The defendant is guilty of assault by means of force likely
to produce great bodily injury; [¶] 2. During the commission of assault by means of
force likely to produce great bodily injury a coparticipant in that assault by means of
force likely to produce great bodily injury committed the crime of attempted murder or
aggravated mayhem; and [¶] 3. Under all of the circumstances, a reasonable person in
the defendant’s position would have known that the commission of attempted murder or
aggravated mayhem was a natural and probable consequence of the commission of the
assault by means of force likely to produce great bodily injury. [¶] A coparticipant in a
crime is the perpetrator or anyone who aided and abetted the perpetrator. It does not
include a victim or innocent bystander. [¶] A natural and probable consequence is one
that a reasonable person would know is likely to happen if nothing unusual intervenes. In
deciding whether a consequence is natural and probable, consider all of the circumstances
established by the evidence. . . .” (Italics omitted.)
       We employ an independent standard of review to questions of whether jury
instructions correctly state the law and whether instructions effectively direct a finding
adverse to a defendant by removing an issue from the jury’s consideration. (People v.
Posey (2004) 32 Cal. 4th 193, 218.)
       Our high court in People v. McCoy (2001) 25 Cal. 4th 1111, 1114, held an aider
and abettor in a case of direct aiding and abetting could be found guilty of a greater
offense than the direct perpetrator. The reasoning in that case led the court in Samaniego
to conclude an aider and abettor’s guilt may be less than the perpetrator’s, if the aider and
abettor has a less culpable mental state. (Samaniego, supra, 172 Cal.App.4th at pp. 1164-

                                              46
1165.) The court in Samaniego said the “equally guilty” language in CALCRIM former
No. 400 was “generally correct in all but the most exceptional circumstances” but should
have been modified. (Samaniego, supra, at p. 1165.)
       Strain relies on this court’s decisions in People v. Woods (1992) 8 Cal. App. 4th
1570 (Woods) and People v. Hart (2009) 176 Cal. App. 4th 662 (Hart), disapproved on
other grounds in People v. Favor (2012) 54 Cal. 4th 868, 879, fn. 3 (Favor), asserting that
both cases “make clear, it is incorrect to inform the jurors that an aider and abettor ‘is
equally guilty’ with respect to the perpetrator” in a prosecution grounded on the natural
and probable consequences doctrine. While the court discussed the natural and probable
consequences doctrine in both Woods and Hart, neither case discussed the “equally
guilty” language in CALCRIM former No. 400 as that language was not implicated in
the issues presented in those cases. Thus, Woods and Hart do not support Strain’s
argument.
       With the exception of Canizalez,29 the cases in which courts have held the
“equally guilty” language to be potentially erroneous have all involved prosecutions
grounded on direct aiding and abetting, not cases involving the natural and probable


29  The court in Canizalez held that the “equally guilty” language in CALCRIM
former No. 400 is actually legally correct in the context of defendants culpable under
the natural and probable consequences doctrine. The court reasoned, “Because the
nontarget offense is unintended, the mens rea of the aider and abettor with respect to
that offense is irrelevant and culpability is imposed simply because a reasonable person
could have foreseen the commission of the nontarget crime. It follows that the aider and
abettor will always be ‘equally guilty’ with the direct perpetrator of an unintended crime
that is the natural and probable consequence of the intended crime. [¶] Consequently,
the statement in CALCRIM No. 400 that ‘[a] person is equally guilty of the crime [of
which the perpetrator is guilty] whether he or she committed it personally or aided and
abetted the perpetrator who committed it’ (italics added), is a correct statement of the
law when applied to natural and probable consequence aider and abettor culpability and
was properly given in this case.” (Canizalez, supra, 197 Cal.App.4th at p. 852.) By
citing Canizalez in connection with defendants’ forfeiture, we do not intend to signal
agreement with this holding in Canizalez.

                                              47
consequences doctrine. (See Loza, supra, 207 Cal. App. 4th 332; People v. Nero (2010)
181 Cal. App. 4th 504 (Nero); Samaniego, supra, 172 Cal. App. 4th 1148.) In each case,
the jury was instructed with the aiding and abetting general instruction, CALCRIM
former No. 400 or former CALJIC No. 3.00, which once contained the “equally guilty”
language, and CALCRIM former No. 401 or former CALJIC No. 3.01, the instructions
defining direct aiding and abetting. CALCRIM former No. 400 began, “A person may be
guilty of a crime in two ways.” (Italics added.) That instruction then went on to identify
the two ways -- by personally committing the crime as a “perpetrator” and by aiding and
abetting, and then indicated that both are “equally guilty.” CALCRIM former No. 401
began, “To prove that the defendant is guilty of a crime based on aiding and abetting that
crime . . . .” (Italics added.) Thus, the definition of aiding and abetting in that instruction
is directly linked to the statement in CALCRIM former No. 400, “A person is equally
guilty of the crime whether he committed it personally or aided and abetted the
perpetrator who committed it.” (Italics added.)
       The natural and probable consequences instruction given, on the other hand, does
not say that a person who may be culpable for the nontarget offense is an aider and
abettor to that offense. Instead, the version of CALCRIM No. 402 used here identifies
the natural and probable consequences doctrine as a third theory, separate from direct
perpetration and aiding and abetting. As can be seen in the italicized language, ante, the
first sentence in the second paragraph begins, “Under the natural and probable
consequences theory . . . .” The first sentence in the fourth paragraph begins, “To prove
that the defendant is guilty of attempted murder or aggravated mayhem under the natural
and probable consequences theory . . . .” Notwithstanding its legal status as a form of
aiding and abetting, the natural and probable consequences doctrine was explained to the
jurors as a separate theory of legal liability. Consequently, we conclude that it was
unlikely the jury read the “equally guilty” language in CALCRIM former No. 400 to
apply to the natural and probable consequences instruction.

                                              48
       Moreover, in his closing arguments, the prosecutor did not link the natural and
probable consequences theory to aiding and abetting or the “equally guilty” language.
Consistent with the instructions, the prosecutor argued natural and probable
consequences as an entirely separate theory. He described “three different ways to get”
to a guilty verdict. He discussed being an actual perpetrator, aiding and abetting, and
natural and probable consequences. As for aiding and abetting, the prosecutor initially
explained, “[defendant] has to know of the unlawful purpose of the perpetrator. He has
to intend to aid, encourage or facilitate the crime. He has to by act or advice, actually aid,
encourage or instigate the crime. Okay. So that’s aider and abettor. [ ¶] Then there’s
natural and probable consequences. I’m not going to say anything about that right now
because that is significantly more complex than either being a perpetrator or an aider and
abettor. I’ll get to that in just a second.” Later, when the prosecutor discussed the natural
and probable consequences theory, he argued that the jury should look at that theory if it
determined a defendant “had no idea” the perpetrator intended to commit the target
offense. In rebuttal, regarding Kent, the prosecutor told the jury, “But if you find that all
he did was an assault, and somebody else intended to kill or intended to disable or
disfigure, and he had no idea that Mr. Strain or Mr. Nelson or Mr. Holloran had that
intent, he is still guilty if you find that an attempted murder or an intent [sic] or an
aggravated mayhem is a natural and probable consequence.” (Italics added.) Thus, the
prosecutor in effect argued equal guilt with those who are guilty of the nontarget crime
only if the nontarget crime is a natural and probable consequence of the target crime.
       As for inclusion of simple mayhem in the natural and probable consequences
instruction, Strain does not expressly assert that the trial court had a sua sponte duty to
include it in the list of nontarget offenses, but his argument that failure to do so misled
the jury sounds like a close cousin, especially given his reliance on Woods and Hart.
In Woods, this court said, “in determining aider and abettor liability for crimes of the
perpetrator beyond the act originally contemplated, the jury must be permitted to

                                              49
consider uncharged, necessarily included offenses where the facts would support a
determination that the greater crime was not a reasonably foreseeable consequence but
the lesser offense was such a consequence. Otherwise, . . . the jury would be given an
unwarranted, all-or-nothing choice for aider and abettor liability. [Citation.]” (Woods,
supra, 8 Cal.App.4th at p. 1588.) The court concluded the evidence did not warrant sua
sponte instruction in that case, but said, “If the evidence raises a question whether the
offense charged against the aider and abettor is a reasonably foreseeable consequence
of the criminal act originally aided and abetted but would support a finding that a
necessarily included offense committed by the perpetrator was such a consequence, the
trial court has a duty to instruct sua sponte on the necessarily included offense as part of
the jury instructions on aider and abettor liability.” (Id. at p. 1593.) In Hart, this court
applied Woods to reverse an aider and abettor’s conviction for attempted deliberate and
premeditated murder as a natural and probable consequence of an attempted robbery.
This court held that it was “necessary to instruct the jury that it may find less culpability
in the aider and abettor under the natural and probable consequences doctrine.” (Hart,
supra, 176 Cal.App.4th at p. 673.)30
       Here, even though the trial court should have added simple mayhem as a nontarget
offense in the jury instructions on the natural and probable consequence theory, the error
was harmless.




30  Under the facts in Hart, this court held it was theoretically possible for the jury
to conclude that the perpetrator premeditated the attempted murder but that such
premeditation was not a natural and probable consequence of the attempted robbery.
(Hart, supra, 176 Cal.App.4th at p. 672.) In Favor, our high court disapproved
Hart’s analysis to the extent it viewed attempted unpremeditated murder as a lesser
offense of attempted premeditated murder. (Favor, supra, 54 Cal.4th at p. 879 &
fn. 3.) We do not read Favor as abrogating Woods or Hart insofar as they hold the
trial court has a sua sponte duty to instruct on the lesser included nontarget offenses.

                                              50
       Error regarding the “equally guilty” language is measured by the harmless-
beyond-a-reasonable-doubt standard of Chapman. (Nero, supra, 181 Cal.App.4th at
pp. 518-519; Samaniego, supra, 172 Cal.App.4th at p. 1165.) As to the omission of
simple mayhem from the natural and probable consequence instruction, this court has
observed, “Error in instructing the jury concerning lesser forms of culpability is
reversible unless it can be shown that the jury properly resolved the question under the
instructions, as given. [Citation.]” (Hart, supra, 176 Cal.App.4th at p. 673.)
       The error here was harmless. First, there was ample evidence –- including
eyewitness testimony and Strain’s video recorded stomping demonstration -- that
established his guilt as a direct perpetrator of aggravated mayhem. Likewise, evidence
we have already reviewed presents compelling evidence that Holloran was, in fact, one
of the people who kicked or stomped Dickerson and a direct perpetrator of aggravated
mayhem. Second, as we have already observed, we know for sure that the instructions
did not mislead the jury. The jurors clearly understood they could find defendants guilty
of a lesser offense, because they did so. They found Kent not guilty of aggravated
mayhem but guilty of simple mayhem, while finding Holloran and Strain guilty of
aggravated mayhem. We thus know the Strain/Holloran/Kent jury was not misled by
the instructions.
       Kent contends the “equally guilty” language misled the jury into finding him
guilty of assault by means of force likely to produce GBI in count three, even though
the jurors may have accepted his testimony that he was in the parking lot at the time
Dickerson was kicked and his attorney’s closing argument that Kent’s only misconduct
was as accessory after the fact, in helping Nelson, whom he saw kick Dickerson, flee the
scene and avoid apprehension. Kent wants reversal of count three, which in his view
necessarily requires reversal of the lesser offense in count two, simple mayhem, because
mayhem, as the nontarget offense, could not be committed unless he committed the target
offense of assault. However, it is inconceivable that the jury properly understood the law

                                            51
when deciding count two, for which it did not find Kent “equally guilty,” yet was misled
when deciding count three. The “equally guilty” language is not an issue, unless the jury
first finds that a defendant engages in conduct to make him guilty of some offense. At
oral argument, counsel for Kent suggested that offense is accessory after the fact. But the
argument that the jury thought Kent was culpable of accessory after the fact and
convicted him of assault by means of force likely to produce GBI because of the “equally
guilty” language is untenable. As the aiding and abetting instructions made clear, a
defendant could be found guilty on an aiding and abetting theory only if, “before or
during” the commission of the assault by means of force likely to produce GBI, he
intended to aid and abet the perpetrator in committing that crime and his “words or
conduct did in fact aid and abet the perpetrator’s commission of [that] crime.” (See
fn. 28, ante.) These elements are predicates to what makes an aider and abettor equally
guilty. If the jury believed Kent merely aided after the fact by driving the perpetrators
away, the jury could not have found the requisite intent or conduct for liability as an aider
and abettor of the assault. Kent offers no theory to explain how the equally guilty
language could mislead the jury into ignoring these elements, and we can discern none.
       As to count two, Kent argues the verdict “suggest[s] that [his] conviction in
Count 2 of the lesser included offense of simple mayhem was not based on either direct
liability and/or aiding and abetting liability because otherwise the jury would have
returned a verdict of aggravated mayhem, as it did for codefendants Holloran and Strain.
The verdict of simple mayhem in (count 2, lesser included offense) is consistent with a
verdict based on the natural and probable consequences doctrine -- i.e., one based on
[Kent’s] conviction of the target offense in count 3 [assault by means of force likely to
produce GBI] with a finding that a coparticipant committed aggravated mayhem (i.e.,
another offense committed at the same time, which was committed as a natural and
probable consequence of the target offense). Accordingly, count 2 should be reversed
because under the natural and probable consequences doctrine the jury could not have

                                             52
returned a verdict on count 2 without first finding that [Kent] committed the target
offense charged in count 3.”
       The argument ignores the simple explanation that the jurors were not misled by
any ambiguity in the instructions and understood they could find Kent culpable of a lesser
offense than other participants. The evidence established that after Kent summoned his
companions, he threw a beer can that struck Dickerson in the head. Multiple witnesses
said Kent kicked Dickerson while he was on the ground. The maiming injuries sustained
by Dickerson were caused by kicking. Any error related to the “equally guilty” language
concerning Kent is harmless.
       We reject defense arguments that prejudice is shown by the length of
deliberations (eight days) and the jurors’ requests for a rereading of testimony, a
legal definition of intent, etc. Those circumstances establish nothing. We reject
Strain’s argument that prejudice is shown by the prosecutor’s closing argument to
the jury, which Strain perceives as exploiting instructional error. As we have noted,
it does not.
       We conclude that the instructions were not misleading, the totality of the
instructions properly supplied the jury with the applicable law, and any error related to
the omission of simple mayhem as a nontarget offense in the natural and probable
consequences instruction was harmless.
                     G. Jury Instructions -- Consciousness of Guilt
       Strain complains the three “consciousness of guilt” instructions, which said
certain conduct may show defendant was “aware of his guilt,” invaded the jury’s
province and lowered the prosecutor’s burden of proof, because one cannot be “aware
of his guilt” unless he is in fact guilty. Assuming the issue is preserved for appeal, we
reject the contention.
       “On review, we examine the instructions as a whole, in light of the trial record,
to determine whether it is reasonably likely the jury understood the challenged

                                             53
instruction[s] in a way that undermined the presumption of innocence or tended to
relieve the prosecution of the burden to prove defendant’s guilt beyond a reasonable
doubt.” (People v. Paysinger (2009) 174 Cal. App. 4th 26, 30 (Paysinger).)
       The jury received the following standard instructions:
       CALCRIM No. 362: “If a defendant made a false or misleading statement
relating to the charged crime, knowing the statement was false or intending to
mislead, that conduct may show he was aware of his guilt of the crime and you may
consider it in determining his guilt. You may not consider the statement in deciding
any other defendant’s guilt. [¶] If you conclude that the defendant made the statement,
it is up to you to decide its meaning and importance. However, evidence that the
defendant made such a statement cannot prove guilt by itself.”
       CALCRIM No. 371: “If a defendant tried to hide evidence, that conduct may
show that he was aware of his guilt. If you conclude that a defendant made such an
attempt, it is up to you to decide its meaning and importance. However, evidence of
such an attempt cannot prove guilt by itself. [¶] [Same language for creating false
evidence and admonition to consider the evidence only against the defendant who
engaged in the conduct.]”
       CALCRIM No. 372: “If a defendant fled immediately after the crime was
committed, that conduct may show that he was aware of his guilt. If you conclude that a
defendant fled, it is up to you to decide the meaning and importance of that conduct.
However, evidence that a defendant fled cannot prove guilt by itself.”
       The prosecutor argued consciousness of guilt to the jury in the following evidence:
Defendants fled after dropping off Holloran at home; Kent yelled at Anderson to “stop
snitching”; Holloran lied to the police in the hospital; and during the surreptitiously
recorded conversation they talked about jumping bail, Holloran told Strain to say the
blood on his pants came from Holloran, and Strain said nothing about falling on
Dickerson.

                                             54
       Strain concedes case law defeats his argument that the current instructions’
language -- “aware of his guilt” -- is more onerous for defendants than the previous
language -- “consciousness of guilt.” (People v. Hernandez Rios (2007) 151 Cal. App. 4th
1154, 1158-1159 [etymological analysis by Fifth District concluded consciousness and
awareness were synonymous].) Strain suggests that Hernandez-Rios was wrongly
decided. He argues that in the context of a criminal prosecution, a person could have a
vague generalized consciousness of guilt, akin to a guilty conscience, without having a
specific awareness of guilt, whereas the latter term leaves no room for a “not guilty”
verdict. We disagree.
       This court rejected challenges to these instructions in People v. McGowan (2008)
160 Cal. App. 4th 1099 (McGowan), and Paysinger, supra, 174 Cal. App. 4th 26, though
not on the specific ground presented here. In holding that CALCRIM No. 362 was not an
improper pinpoint instruction, this court in McGowan said the minor differences in
language between the current and former versions of the instruction did not undermine
the Supreme Court’s approval of the instruction. (McGowan, supra, 160 Cal.App.4th at
pp. 1103-1104.) In Paysinger, this court held CALCRIM No. 372 does not presume a
crime has been committed. (Paysinger, supra, 174 Cal.App.4th at pp. 30-32.)
       We also reject Strain’s contention that the instructions “amounted to mandatory
presumptions or burden-shifting presumptions that [he] was guilty if his behavior was
substantially consistent with what was described in those instructions.” The instructions
simply state that the identified behavior “may show” a defendant is aware of his guilt, but
at the same time explain that it is up to the jury to decide the meaning and importance of
such behavior. Thus, just like the CALJIC predecessors, the instructions “ma[k]e clear to
the jury that certain types of deceptive or evasive behavior on a defendant’s part could
indicate consciousness of guilt, while also clarifying that such activity was not of itself
sufficient to prove a defendant’s guilt, and allowing the jury to determine the weight and
significance assigned to such behavior.” (People v. Jackson (1996) 13 Cal. 4th 1164,

                                             55
1224 (Jackson).) The instructions do not lessen the prosecution’s burden of proof.
(People v. Benavides (2005) 35 Cal. 4th 69, 99-100.)
       Indeed, the instructions favor defendant Strain by providing balance. “The
cautionary nature of the instructions benefits the defense, admonishing the jury to
circumspection regarding evidence that might otherwise be considered decisively
inculpatory. [Citation.]” (Jackson, supra, 13 Cal.4th at p. 1224.) Each instruction tells
the jury it may consider the evidence but the evidence “ ‘cannot prove guilt by itself.’ ”
(McGowan, supra, 160 Cal.App.4th at p. 1104, citing People v. Kelly (1992) 1 Cal. 4th
495, 531-532 [noting the CALJIC predecessor language, “ ‘but it is not sufficient by itself
to prove guilt’ ”].)
       We conclude there was no instructional error.

H. Detective’s Failure to Memorialize Witness Statement, the Prosecutor’s Opening
                       Statement, Evidence Code Section 356
       Holloran contends his convictions must be reversed because, prior to the
preliminary hearing, a sheriff’s detective did not memorialize in a report a statement his
sister told the detective that Holloran himself had purportedly made to her. Holloran
asserts a violation of Brady v. Maryland (1963) 373 U.S. 83 [10 L. Ed. 2d 215] (Brady).
He also contends that reversal is required, because the prosecutor purportedly falsely told
the jury in opening statements that Holloran confessed to his sister. Holloran further
asserts the trial court erred in ruling the statements he purportedly made to his sister
could not be admitted without redaction.31




31  Holloran’s asserted Brady violation and complaint about the trial court’s redaction
ruling were not properly presented under separate headings, as required by California
Rules of Court, rule 8.204(a)(1)(B), which requires that each brief must “[s]tate each
point under a separate heading or subheading summarizing the point . . . .” We disregard
the noncompliance (rule 8.204(e)(2)(C)) and address these contentions to forestall future
meritless claims of ineffective assistance of counsel.

                                             56
       1. Background
       During the preliminary hearing, a sheriff’s detective testified that on May 30,
2006, he took a statement from Linggi concerning a statement Holloran made to her.
But while he had written notes on the subject, he did not write a report on it until
September 2007, while the preliminary hearing was pending.
       Prior to trial, the prosecutor sought to admit evidence of the statement Holloran
made to Linggi. In the prosecution’s in limine briefing, the prosecutor stated that
Linggi would testify that Holloran told her, “[Kent] started something with a park
employee who asked him to leave the park. [Kent] punched the park employee and the
employee punched [Kent] back. Defendant Holloran then ran up and punched the
employee to ‘try to break it up.’ The employee then punched Defendant Holloran. A
‘big altercation” followed. Defendant Holloran admitted being guilty of beating the
guy up, but not stabbing him.”
       Holloran’s trial counsel stated he had no objection to admission of the entire
statement. Kent’s trial counsel objected on Aranda/Bruton grounds, asserting that
that the statement should not be admitted unless Kent’s name was redacted. Holloran’s
trial counsel objected to redaction, asserting that the entire statement should be admitted
under Evidence Code section 356.32 The prosecution suggested the statement could be
redacted by inserting the words “his friend” for Kent’s name.
       The trial court agreed with Kent and ruled that the prosecution would be required
to redact the statement. The court ordered the prosecutor and counsel for Holloran and




32 Evidence Code section 356 provides: “Where part of an act, declaration,
conversation, or writing is given in evidence by one party, the whole on the same subject
may be inquired into by an adverse party; when a letter is read, the answer may be given;
and when a detached act, declaration, conversation, or writing is given in evidence, any
other act, declaration, conversation, or writing which is necessary to make it understood
may also be given in evidence.”

                                             57
Kent to “meet and confer to determine if they can agree on the nature and scope of the
redaction. If they cannot, the parties are directed to bring this lack of agreement to the
court’s attention, and the court will settle the redaction.” The record does not reflect that
an agreement was reached by counsel or that the trial court was later asked to resolve the
issue.
         Opening statements were heard on April 23, 2009. During the prosecutor’s
opening statement, he told the jury, “You’ll hear testimony from Sarah Holloran . . . .
She’ll tell you quite plainly that her brother, Joseph Holloran, admitted to her that he was
guilty of beating the guy in the park up.”
         Holloran’s trial counsel made no objection to the prosecutor’s comment. During
his opening statement, Holloran’s counsel told the jury that Holloran saw Tweaker
confronting Kent, brandishing a knife. Dickerson and Dobbs were nearby. Holloran
thought Kent was being attacked by all three, so he ran down the hill and threw a punch
at Dobbs.
         During the trial, the prosecutor did not ask Linggi about Holloran’s statement to
her.
         2. Analysis
         a. Asserted Brady violation
         Holloran now contends that disclosure of his own statement to his sister at
the preliminary hearing was untimely and violated Brady. He contends that he was
prejudiced because, had the disclosure been made earlier in the investigation before
“the state invested sixteen months and a huge amount of work prosecuting [him],”
the prosecutor may have been inclined to dismiss the charges against him or strike a
bargain for a simple assault plea.
         Brady held “the suppression by the prosecution of evidence favorable to an
accused . . . violates due process where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the prosecution.” (Brady,

                                              58
supra, 373 U.S. at p. 87.) To establish a Brady violation, a defendant must show:
(1) The evidence at issue is favorable to the accused, either because it is exculpatory, or
because it is impeaching; (2) that evidence was suppressed by the State, either willfully
or inadvertently; and (3) prejudice must have ensued.” (Strickler v. Greene (1999)
527 U.S. 263, 281-282; People v. Salazar (2005) 35 Cal. 4th 1031, 1043 (Salazar).)
       “Prejudice, in this context, focuses on ‘the materiality of the evidence to the issue
of guilt or innocence.’ [Citations.]” (Salazar, supra, 35 Cal.4th at p. 1043.) Evidence is
material under Brady when “there is a reasonable probability that, had the evidence been
disclosed to the defense, the result of the proceeding would have been different. A
‘reasonable probability’ is a probability sufficient to undermine confidence in the
outcome.” (United States v. Bagley (1985) 473 U.S. 667, 682 [87 L. Ed. 2d 481]; In re
Sassounian (1995) 9 Cal. 4th 535, 543 (Sassounian).) “It is a probability assessed by
considering the evidence in question under the totality of the relevant circumstances and
not in isolation or in the abstract.” (Sassounian, supra, 9 Cal.4th at p. 544.) “The mere
possibility that an item of undisclosed information might have helped the defense, or
might have affected the outcome of the trial, does not establish ‘materiality’ in the
constitutional sense.” (United States v. Agers (1976) 472 U.S. 97, 109-110 [49 L. Ed. 2d
342]; People v. Hoyos (2007) 41 Cal. 4th 872, 922 (Hoyos); Sassounian, supra, 9 Cal.4th
at pp. 544-545.) The defendant has the burden of showing materiality. (Hoyos, supra,
41 Cal.4th at p. 918.)
       Defendant Kent’s assertion that the prosecution would have dismissed the charges
against him or bargained for a simple assault conviction based on statements Holloran
purportedly made to his sister as reported to law enforcement by the sister is nothing
more than unrealistic speculation and does not even come close to establishing a
reasonable probability that the result would have been different had the statement been
disclosed earlier. The contention is totally without merit.



                                             59
       b. Opening statement
       Holloran asserts the prosecutor “misrepresented the facts” (italics omitted) and
acted as his “own unsworn witness,” telling the jury Holloran “confessed to beating up a
guy” when Holloran actually said he punched a guy who had punched Kent. The
argument is forfeited by Holloran’s failure to object at trial. (People v. Hill (1998)
17 Cal. 4th 800, 820 (Hill) [defendant may not complain on appeal about prosecutorial
misconduct unless defendant made timely objection in the trial court or objection would
have been futile].)
       Assuming the argument is not forfeited, the prosecutor’s statement was
nonetheless harmless. The trial court instructed the jury at the beginning of the trial
and again at the end of trial that the statements of counsel are not evidence. We presume
that the jury followed this instruction. (People v. Holt (1997) 15 Cal. 4th 619, 662.)
Holloran’s own opening statement informed the jury that Holloran told his sister that he
threw a single punch after the person he punched had punched Kent. The case was not
submitted to the jury for deliberations until June 3, 2009, some 41 days after the opening
statements. There were numerous requests for readback, which suggests jurors needed to
have their recollection refreshed about the trial testimony -- information the jury actually
could consider as evidence in the case. Moreover, the evidence at trial showed that
Holloran did participate in a physical assault of Dobbs, who was punched and sustained
a concussion and a broken jaw.
       We see no reason to reverse based on the prosecutor’s opening statement.
       c. Evidence Code section 356 contention
       Since the prosecution never introduced evidence of Holloran’s statement to his
sister, we need not address his contention that the trial court erred when it ruled his
statements to his sister could not be introduced by the prosecution unless the statement
was redacted to exclude reference to Kent.



                                             60
                            I. Prosecutor’s Closing Argument
       Holloran, joined by Kent and Strain, argues the prosecutor misled the jury on
reasonable doubt three times in his closing argument. Strain, joined by Kent, also argues
trial counsel rendered ineffective assistance of counsel by failing to object in the trial
court. We disagree.
       All defendants forfeited these contentions. Not one of the defense attorneys
objected to any of the prosecutor’s comments. Had an admonition been necessary, it
would have cured any harm. (Hill, supra, 17 Cal.4th at p. 820.)
       Nevertheless, we will assume for the sake of argument that the contentions are
preserved for appeal, and we therefore need not address ineffective assistance of counsel.
We see no prosecutorial misconduct.
       A prosecutor commits misconduct when he misrepresents the standard of proof or
trivializes the quantum of evidence required to meet the standard of proof. (Hill, supra,
17 Cal.4th at pp. 831-832.) When a claim of prosecutorial misconduct focuses on the
prosecutor’s comments in closing argument to the jury, the question of prejudicial impact
is whether there is a reasonable likelihood the jury construed or applied the remarks in an
objectionable fashion. (People v. Pierce (2009) 172 Cal. App. 4th 567, 572 (Pierce).)
       1. Abiding Conviction
       The first contention is that the prosecutor encouraged the jurors to come up with
their own definition of “abiding conviction,” which could make defendant guilty if the
jurors thought he was probably guilty.
       The prosecutor told the jury:
       “[T]he law defines reasonable doubt as proof that leaves you with an abiding
conviction that the charge is true. Nobody is going to define abiding conviction for you
any further than that. It’s one of those lawyer phrases. You decide what it means. What
it really mean[s] is, when you vote, when you come in here and the verdicts are read, are
you convinced that they’re right? Are you satisfied that I’ve done my job and proved to

                                              61
you that each of these defendants is guilty? And when you go to your 4th of July picnic
here in a couple of weeks and you tell people finally about your jury duty and what it was
about and what you heard, are you going to be satisfied with your verdict? Are you going
to be convinced it’s right?” (Italics added.)
       Holloran says the prosecutor’s comment was improper because “abiding
conviction” has a meaning the jury is not entitled to ignore (Hopt v. Utah (1887) 120 U.S.
430, 439 [30 L. Ed. 708] (Hopt) [“settled and fixed”]; People v. Brigham (1979)
25 Cal. 3d 283, 290 (Brigham) [lasting and permanent]), and the jurors may have come up
with their own definition that abiding conviction meant defendant was guilty if they
thought it probable that he was guilty.
       While the prosecutor said the term “abiding conviction” would not be defined and
“[y]ou decide what it means,” we read that statement in connection with the instruction
that “[w]ords and phrases not specifically defined . . . are to be applied using their
ordinary, everyday meanings. (CALCRIM No. 200.) And we observe that after stating,
“[y]ou decide what it means,” the prosecutor immediately went on to discuss what
abiding conviction “really mean[s]” and used the example of still being convinced when
thinking about the case in a couple of weeks at a Fourth of July picnic.
       The descriptions of “abiding” in Hopt and Brigham “are self-evident and an
unnecessary elaboration of a readily understood term.” (Pierce, supra, 172 Cal.App.4th
at p. 573; see id. at pp. 573-574 [no reasonable likelihood that jury was misled by
prosecutor’s remarks evoking permanence].) The term has an ordinary, everyday
meaning consistent with the prosecutor’s comments, which evoked permanence. There
was no prosecutorial misconduct regarding abiding conviction.
       2. Puzzle Analogy
       Holloran claims the prosecutor trivialized the quantum of proof by analogy to a
puzzle. The prosecutor said:



                                                62
       “You impartially compare and consider all the evidence. Okay. It’s a big-picture
look at things because you can dissect anything and say, well, this little piece here isn’t
enough. This piece over here’s not enough, but when you put it together and form the
puzzle, you can tell what the big picture is. . . . [¶] . . . [¶] . . . Gary Larson of the Far
Side has a cartoon that’s applicable. A couple of helicopter pilots are flying over an
island where a stranded guy has written, ‘Health,’ and the pilot says, ‘Wait, wait. Cancel
that. I guess it says, “Health.” ’ Okay. Ladies and gentlemen, if you get to, ‘Health,’ in
this case, then the defendants are guilty. You don’t have to get all the way to[] ‘Help.’ ”
       Holloran contends this court condemned an identical analogy in People v.
Katzenberger (2009) 178 Cal. App. 4th 1260. He is mistaken. In Katzenberger, this court
found nonprejudicial misconduct in a prosecutor’s use of an eight-piece puzzle of the
Statue of Liberty to argue it was possible to identify the image beyond a reasonable doubt
even with two pieces missing. (Id. at pp. 1264-1265, 1268-1269.) This court held the
use of an easily recognizable iconic image, along with the suggestion of a quantitative
measure of reasonable doubt, conveyed an impression of a lesser standard of proof. (Id.
at p. 1268.) Here, in contrast, there was no visual aid, no iconic image, and no suggestion
of a quantitative measure. Katzenberger does not help defendants.
       3. Articulable Reasons to Doubt
       Holloran complains that the prosecutor misled jurors to believe “reasonable doubt”
requires an ability to articulate reasons for the doubt.
       The prosecutor argued to the jury: “The terms reasonable doubt define themselves
almost. It’s a doubt that’s based in reason. You should be back there using your head.
Okay. You can’t go with a gut feeling. You can’t go on emotion. And so if you have
what you think is a reasonable doubt and a juror says, ‘Well, tell me about it. What is
your doubt based on?’ you should be able to explain it. You should be able to articulate
it. You should be able to have a rational discussion about it. And if you can’t do that,
then all I’d ask you to do is stop and ask yourself, is it a reasonable doubt? If I can’t

                                               63
explain it and I can’t talk to my fellow jurors about it, is it reasonable, or is it something
that’s based on my gut?”
       Holloran cites authority that it is not necessary for a juror, or a judge in a bench
trial, to articulate reasons for reasonable doubt. Here, however, the prosecutor merely
suggested that a juror unable to articulate reasons for doubt should reconsider whether the
doubt was based on “gut” alone instead of reason. Thus, the cited cases are inapposite.
       Holloran quotes from People v. Engelman (2002) 28 Cal. 4th 436, in which our
high court said, “It is not always easy for a juror to articulate the exact basis for
disagreement after a complicated trial, nor is it necessary that a juror do so..” (Id. at
p. 446.) Engelman held that a former standard instruction given just prior to
deliberations, which obligated jurors to report fellow jurors who refused to deliberate or
follow the law, was inadvisable, because it created an unnecessary risk of inducing jurors
to expose the content of deliberations. (Id. at pp. 439, 446.) In context, the language
Holloran quotes is part of the Engelman court’s observation that a juror does not
necessarily commit misconduct in deliberations by disagreeing without articulating the
basis for disagreement.
       Holloran cites U.S. v. Chilingirian (6th Cir. 2002) 280 F.3d 704, 711, as stating
that even a judge in a bench trial may have trouble articulating the basis for his doubt, yet
find the defendant not guilty. However, that comment was made in the context of
holding that inconsistent verdicts, whether by judge or jury, are not subject to reversal
merely because of inconsistency. (Ibid.) Thus, the appellate court would not require a
judge to make findings explaining the inconsistency for appellate review.
       Holloran notes a reasonable doubt may be based on a lack of evidence rather than
a defect in the evidence (Johnson v. Louisiana (1972) 406 U.S. 356, 360 [32 L. Ed. 2d
152]), which would be difficult to articulate. Nevertheless, Holloran fails to cite any
authority refuting the prosecutor’s point that reasonable doubt should not be based on
“gut” alone.

                                              64
       There was no prosecutorial misconduct.
                                      J. Public Trial
       Holloran and Kent33 argue the trial court denied their constitutional right to a
public trial by banishing Holloran’s father from the courthouse. We disagree.
       1. Background
       At the beginning of the trial, the trial court ordered all witnesses to be excluded
from the courtroom until they had been released as witnesses. Among the preinstructions
the court gave to both juries was the following: “During the trial, do not speak to any
party, witness or lawyer involved in the trial.”
       Presentation of the evidence to both juries began on April 27, 2009. On that day,
while Holloran’s father was still excluded from the courtroom awaiting his turn on the
witness stand, the prosecutor reported he heard Holloran’s father talking about the case
on the phone in the court hallway within earshot of a juror from Nelson’s jury. The court
questioned the juror, who said she did overhear the conversation but did not pay
attention, as it was information the juror had heard in court. The juror told the court she
could remain fair and impartial. The court handled the matter informally by having
Holloran’s counsel go out and talk to the father in the hallway about the rules.
       After the father testified on May 4, 2009, the trial court allowed him to remain as
a spectator. On Thursday, May 14, 2009, a Nelson juror reported seeing another juror,
Nelson Juror No. 10, speaking with defendant’s father. The trial court deferred the
matter because Nelson’s trial counsel was out sick.
       On Monday, May 18, 2009, the court conducted a hearing on the matter. The
reporting juror said he first saw Juror No. 10 speak with the father at the elevators on



33 We note that Kent’s claim is forfeited, because he failed to object on this ground in
the trial court. (People v. Virgil (2011) 51 Cal. 4th 1210, 1237; People v. Thompson
(1990) 50 Cal. 3d 134, 157.)

                                             65
the preceding Monday or Tuesday, which may have been a simple exchange of
pleasantries, and then saw, but could not hear, Juror No. 10 and the father talking
outside the courthouse, shortly after 9:00 a.m. on the preceding Thursday. As to the
second occasion, the juror reported that as he was leaving the building after the jury
was excused early, he saw the father and Juror No. 10 “engaged in a conversation” in
“the patio area out in the front of the courthouse.” The reporting juror went on to say,
“[t]hey were standing, garbage can in between them, but -- kind of leaning against the
wall, the garbage can between them just talking. [¶] And I looked for a second because
now it’s the second time that I saw them, and about five seconds later they just kind of
both turned and walked away their separate ways.” In response to the trial court’s
followup question about the length of the reporting juror’s observation, he said, “I
observed them maybe three to four seconds.”
       The court questioned Juror No. 10, who said he did not recall exchanging words
with any witness or spectator and did not recall what Holloran’s father looked like. He
said he had no recollection of conversing with Mr. Holloran outside of the courthouse on
the previous Thursday when the juries had been excused early. He also denied that any
spectator tried to converse with him.
       The court then questioned Holloran’s father, who said he saw the juror leaving and
asked the juror, “what’s up?” The juror said that one of the attorneys called in sick, and
no court today, and he was going to work. The court asked the father, “So you said,
What’s up?” The father modified his statement, and stated that might not have been what
he said. He went on to explain that prior to the Thursday morning proceedings, Kent’s
father had come up to him and said there would be no court because counsel for Nelson
was ill. “. . . I was going to come up and find out for certain. He said that there was
going to be a jury instruction. . . . [¶] And I was finishing my cigarette, and the
gentlemen walked out. I don’t remember how the conversation started, but I asked him,
No court today?” And he says, No, one of the attorneys is ill, and he was going to work.

                                             66
And I said, I thought there was jury instruction, and he says the jury instruction was to
be here Monday morning.” This conversation took place, according to the father,
“[o]ut front by the ashtrays.” The father also said the juror works at a bakery and eats
Doritos at the 3:00 p.m. break. The father knew this because when they were standing in
the hallway one day, he said to the juror, “time for a snack, huh,” and the juror said he
needed a snack because he works at a bakery and is usually off work by 1:00 p.m. and
home asleep by 2:00. The father said he “probably” also spoke to the juror near the
elevator but did not remember what was said. The father said he “talk[s] to a lot of
people,” and “[i]f it was just in passing, I usually just make one comment and walk[]
away from it.” The father said he thought he was only prohibited from talking to jurors
“about the trial.” The court responded, “You can’t be serious. You are not allowed to
talk to any juror in any case or any witness. . . . [¶] And I am sure that [counsel for
Holloran] told you that.” The father responded, “Can’t even say ‘good morning,’ ” and
the court replied, “You may not. You may not.”
       The court brought Juror No. 10 into the courtroom, showed him Holloran’s father,
and asked the juror if he had spoken with Mr. Holloran outside the courthouse by the
trash cans on the patio area about court being cancelled. The juror said “No. When I left
I walked across the street and exited.” The juror said he did not recall any conversations
with Holloran’s father at any time during the course of the trial. The juror confirmed he
worked at a bakery and got off at 1:00 p.m. and would eat a snack to stay attentive during
the trial. But he did not recall sharing this information with Holloran’s father. He said he
might have told other jurors but would not have told anyone else.
       After a chambers conference with counsel, the court stated that she “and all
counsel share a concern about” the father’s conversations. Consequently, the court
questioned the other jurors for both juries, none of whom said they had any contact
with witnesses or spectators, except one juror who yelled out his car window,



                                             67
“court’s cancelled” to a person walking on the sidewalk. The court admonished that
juror not to talk to anybody involved with the case.
       The trial court, with the agreement of Nelson’s counsel,34 then discharged Juror
No. 10 from Nelson’s jury and had Holloran’s father return to the courtroom. The court
told the father: “Mr. Holloran, you are a witness in this trial. You have testified before
these juries, and you have had improper contact with one of the jurors. Based on that
improper contact, we are being -- forced to be in a position where we are excusing that
juror. [¶] And based on the fact that you are a witness and you have had improper
contact, I am going to order that you may no longer attend the trial, and you may no
longer be in and around the courthouse while this matter is still in trial.” Holloran’s
father said: “Ma’am, at the beginning of this thing I was told not to talk to anybody
about the trial. I wasn’t told not to say hello. I wasn’t told to be a complete jerk and
ignore anybody. [¶] I am sorry. Have a good day.”
       Holloran’s counsel said he understood the court’s reasoning, but asked that the
court not exclude Holloran’s father because he was concerned that the jury might infer
from the father’s absence that he interfered with something related to the trial. The court
replied, “He did. He’s a witness, and he had contact with a juror.” Counsel responded,
“I’m not saying that’s not true. I’m just -- balancing what was said, what happened,
against the potential for prejudice to my client with his father now being excluded
from the courtroom and the courthouse, I’m, for the record, objecting.” The court told
counsel that he could prepare an instruction that would tell the jury that “the fact that
Mr. Holloran’s father is no longer present, is not in any way to be construed against
Mr. Holloran.”



34 Nelson’s counsel said the juror’s assertion that he did not remember any conversation
with the father “stretches his credibility.” The trial court said she shared counsel’s
concerns about the juror’s veracity.

                                             68
       When the prosecutor brought up the earlier incident when Holloran’s father
was talking in the hallway, the court replied, “I think that was handled informally
with [Holloran’s counsel] going out and talking with Mr. Holloran in the hallway.
[¶] Is that correct, [Holloran’s counsel]? Holloran’s counsel answered, “That’s true,
your Honor.” Counsel never said he had limited his admonition to speaking about the
case to jurors.
       At the end of the day, the court admonished the jury, “Again, I want to stress to
you how absolutely critical it is that you not have any contact or any conversation with
anybody that is in any way associated with this trial: No witnesses, no attorneys,
spectators. It is very, very important that you rigidly adhere to that admonition. [¶] I
told you not to form or express any opinion or talk about this case among yourselves or
with anyone else and not to have any contact with anyone even if it’s unrelated to the
case. You simply can’t do it.”
       2. Analysis
       A criminal defendant has a constitutional right to a public trial, including the
presence of friends or relatives. (U.S. Const., 6th Amend., 14th Amend.; Cal. Const.,
art. I, § 13; Presley v. Georgia (2010) 558 U.S. 209, 210, 214-215 [175 L. Ed. 2d 675]
(Presley) [reversed judgment where trial court excluded the public from the courtroom
during voir dire due to space limitations and concern that prospective jurors might
overhear observers’ remarks].)
       However, the Sixth Amendment’s presumption of openness can be rebutted by a
showing that exclusion of the public was necessary and narrowly tailored to protect some
“higher value.” (People v. Bui (2010) 183 Cal. App. 4th 675, 680-681 (Bui).) “[B]oth the
defendant’s and the public’s right may be subjected to reasonable restrictions that are
necessary or convenient to the orderly procedure of trial . . . .” (People v. Esquibel
(2008) 166 Cal. App. 4th 539, 552.) The right of the public to attend the trial may be
curtailed under special circumstances without infringement on the constitutional right,

                                             69
but it cannot be denied altogether, and it cannot be restricted except when necessary.
(People v. Byrnes (1948) 84 Cal. App. 2d 72, 73.) “The exclusion of any nondisruptive
spectator from a criminal trial should never be undertaken without a full evaluation of the
necessity for the exclusion and the alternatives that might be taken. This evaluation
should be reflected in the record of the proceedings.” (Esquibel, supra, 166 Cal.App.4th
at p. 556, italics added.)
       In Esquibel, the trial court excluded two friends of the defendant during the
testimony of a single witness who was a minor because, although there was no indication
of intimidation or harassment, the child’s mother was concerned the spectators might be
gang members and would recognize her child in the neighborhood. (Esquibel, supra,
166 Cal.App.4th at p. 554.) The appellate court held, “. . . the partial closure of a trial by
the temporary exclusion of select supporters of the accused does not create an automatic
violation of the constitutional right to a public trial.” (Ibid.) On the facts, there was no
violation. The exclusion was temporary; the defendant did not need the spectators for
support; and family members remained in the courtroom. The court reasoned that the
purposes of the public trial right would not be served by finding a constitutional
violation. (Ibid.)
       Here, the exclusion was for the rest of the trial and excluded a defendant’s father
but, unlike Esquibel, here the excluded spectator was disruptive, having twice forced the
trial court to interrupt the trial in order to question jurors about his comments.
       Holloran argues the trial court failed to consider lesser alternatives. However, the
court gave the father a second chance after he inappropriately discussed the case over the
phone within earshot of a juror. Yet the father persisted in inappropriate contact with
jurors. Although he claimed he thought the prohibition against talking to jurors applied
only to discussing the case, neither the father nor Holloran’s counsel disputed the court’s
assertion that it was “sure” Holloran’s counsel had informed the father that he was not
allowed to talk to any juror. Indeed, Holloran’s counsel expressly confirmed that he had

                                              70
talked to the father, and he did not say he limited the admonition to not speaking about
the case. And even after the judge reiterated the father could not talk to any juror or
witness, the father persisted by asking if that included saying “good morning.”
       Ignoring the fact that counsel for Holloran never said he limited the admonition he
gave the father to speaking about the case, appellate counsel argued at oral argument that
trial counsel would merely have told Holloran’s father what the court told the jury, which
appellate counsel contends, was limited to an admonition not to talk to anyone about the
case. Contrary to this assertion, in the instructions the court gave to the juries at the
beginning of the trial, the trial court did give the standard admonition: “During the trial,
do not speak to any party, witness or lawyer involved in the trial.” (CALCRIM former
No. 101, italics added.) The court did not limit this prohibition to speaking about the
case. Thus, appellate counsel’s theory that trial counsel would have told Holloran’s
father what the court told the jury does not support the argument that the father was only
told that he could not talk to jurors about the case.
       Holloran cites People v. Chatman (2006) 38 Cal. 4th 344, which involved a
defendant’s claim of spectator misconduct. In Chatman, the defendant moved for a
mistrial because the victim’s mother had made several outbursts. The trial court
denied the motion. (Id. at pp. 366-368.) The Supreme Court held the trial court did not
abuse its discretion in denying the mistrial motion, and the defendant was not prejudiced.
(Chatman, supra, 38 Cal.4th at pp. 368-369.) Holloran quotes from Chatman: “Surely,
we would not say that the mother of either the victim or the accused should be excluded
from the courtroom simply because she might act beyond the strictures of accepted legal
deportment.” Holloran reads too much into this quote, arguing “Just as Chatman’s judge
could not exclude the victim’s mother,” so too the judge here could not properly exclude
Holloran’s father for acting beyond the strictures of acceptable legal deportment. The
“legal deportment” in Chatman did not involve talking to jurors outside of the courtroom.
Moreover, our high court in Chatman did not hold the mother could not be excluded.

                                              71
It merely held that the trial court did not abuse its discretion in denying defendant’s
mistrial motion grounded on a claim of prejudice resulting from the mother’s decorum
inside the courtroom during trial. (Id. at pp. 369-370.)
       Holloran contends Bui supports his contention that exclusion of his father was
unconstitutional. We disagree. Bui found no constitutional violation where a bailiff
excluded three spectators, including two of defendant’s family members, from the
courtroom during voir dire, and the trial court allowed them to return when it learned of
the matter 40 minutes later. (Bui, supra, 183 Cal.App.4th at pp. 679, 686.) The court in
Bui held that Presley did not obviate consideration of the “de minimis” nature of a
courtroom closure. (Bui, supra, 183 Cal.App.4th at p. 687.) Holloran extrapolates that,
because his father’s exclusion was not “de minimis,” it violates the Sixth Amendment to
the United States Constitution. Bui does not address a trial court’s responsibility for
dealing with disruptive spectators.
       At oral argument, counsel for Holloran insisted that the trial court found the
father’s description of his encounters with Nelson Juror No. 10 to be credible. From
this, and cases he cites where courts held juror conversations to be harmless, he argues
that the father’s contact with the juror was harmless and he should not have been
excluded for such conduct. Our review of the record reflects no credibility finding
regarding the father. Indeed, the father’s description of the second encounter with
Nelson Juror No. 10 is inconsistent with the observations of the reporting juror. As
noted, the reporting juror saw the two of them conversing while “leaning up against
the wall” with a “garbage can between them.” In contrast, the father’s rendition
implied a conversation in passing as the juror was “leaving the building.” Although
the trial court made no express finding regarding the credibility of Holloran’s father,
given this discrepancy, the trial court would have been justified in doubting his veracity.
In any event, we need not discuss the cases Holloran cites, in which the courts concluded



                                             72
that contacts between witnesses and jurors were harmless. Those cases are inapposite
here.
        The exclusion of Holloran’s father did not violate the right to a public trial.
                                K. Cumulative Trial Error
        Strain contends the cumulative prejudice of errors warrants reversal of the
judgment. Having reviewed all contentions, we disagree.
                                       L. Restitution
        Holloran, Kent, and Strain complain about the trial court’s restitution orders.
They argue the trial court erred in (1) ordering them to pay restitution to Dickerson’s
employer -- the Rancho Cordova Parks and Recreation District (the District); (2) setting
the amount owed to Dickerson at $1,347,636.81 without a hearing; and (3) failing to
show on the abstracts of judgment that the restitution to Dickerson is payable jointly and
severally.35
        1. Background
        The trial court orally ordered Strain, Holloran and Kent to pay, $1,347,636.81
restitution to Dickerson, jointly and severally, “with an additional amount to be
determined at a later date.”
        Additionally, the court ordered Strain, Holloran, and Kent to pay restitution to the
District in an amount to be determined. The court further ordered Holloran to pay
restitution to Dobbs, “jointly and severally with the other codefendants,” in the amount of
$8,720.




35 The People note a typographical error in Holloran’s and Kent’s abstracts of judgment
relating to the amount of restitution to be paid to Dickerson. Upon remand, the trial court
will conform all abstracts of judgment to the correct amount.

  Although the court orally ordered Holloran to pay restitution to the District, we note
that order is not reflected in his abstracts of judgment.

                                              73
       The abstracts do not specifically state that payment is to be joint and several.
Instead, the abstracts cross-reference recommended orders in the probation reports, with
the following language: “FOR OTHER TERMS & CONDITIONS OF SENTENCE
PLEASE REFER TO THE PROBATION REPORT FILED/ENDORSED 7/17/09 . . . .”
The probation reports for each defendant indicate the restitution to Dickerson is to be
paid jointly and severally. Holloran’s probation report indicates that restitution to Dobbs
is to be paid jointly and severally, but does not specify with whom he shares this
obligation.
       2. Analysis
       a. Restitution for worker’s compensation payments
       During the sentencing hearing, the prosecutor told the court that counsel for the
District was present in court and was requesting restitution for worker’s compensation
payments made by the District to Dickerson in an amount to be determined. The court
made the order.
       The People concede Dickerson’s employer is not entitled to restitution. We agree
with the concession. (People v. Saint-Amans (2005) 131 Cal. App. 4th 1076, 1085.) We
therefore vacate that order.
       b. Hearing on amount of restitution to Dickerson and Dobbs
       The order for Dickerson’s restitution was based on the recommendation in the
probation report, which simply stated, “As of May 6, 2008, Count 1 Victim’s medical
payments, expense payments, and indemnity payments have totaled $1,347,636.81.”
While a probation officer’s recommendation based on a victim’s statement of loss may
constitute prima facie evidence of value (People v. Gemelli (2008) 161 Cal. App. 4th 1539,
1543), here it is not clear where the probation officer got this information.
       The People point out that the trial court offered to hold a restitution hearing, but
defendants never calendared a hearing. Nevertheless, say the People, they have “no
objection to a remand for such a hearing,” provided Kent waives his right to be present

                                             74
“at this late date,” just as Holloran and Strain in the trial court personally waived their
right to be present.
       Strain’s attorney asked for all restitution to be determined at a later date by a
hearing, and Strain expressly waived his right to be present at that hearing. Holloran’s
attorney objected to the lack of information as to the amount of restitution. He asked for
documentation and said if he then wanted a hearing, he would ask for one. Holloran
expressly waived his right to be present at the hearing. At Kent’s sentencing, Kent’s
counsel objected he had no documentation of the $1.3 million restitution amount
recommended by the probation department. The trial court said, “If the Defendant
contests any of these restitution amounts, he is certainly entitled to a hearing.” Kent did
not request a hearing and did not waive his right to be present.36
       In his reply brief, Kent does not say he wants to be present at the hearing.
Nevertheless, “The defendant has the right to a hearing before a judge to dispute the
determination of the amount of restitution . . . .” (§ 1202.4, subd. (f)(1).) A defendant
has the right to be present at the restitution hearing unless he waives the right to be
present. (§ 977, subd. (b)(1); People v. Wilen (2008) 165 Cal. App. 4th 270, 286-287
[right to be present at sentencing]; People v. Cain (2000) 82 Cal. App. 4th 81, 87
[restitution hearing is part of sentencing].)
       Accordingly, we remand for a restitution hearing but deny the People’s request
that we condition the restitution hearing on Kent’s absence.
       As the court’s original restitution order contemplated additional amounts were yet
to be determined regarding restitution to Dickerson, it is clear the court retained
jurisdiction to determine those additional amounts, and our remand order should not be
read to limit the amount of restitution to the amount originally ordered. (§§ 1202.4,



36 The record does not reveal whether documentation was ever provided to trial counsel
or whether trial counsel decided to request a hearing or not.

                                                75
subd. (f); 1202.46 [when the economic losses of a victim cannot be ascertained at the
time of sentencing, the court shall retain jurisdiction over a person subject to a restitution
order for purposes of imposing or modifying restitution until such time as the losses may
be determined]; People v. Bufford (2007) 146 Cal. App. 4th 966, 970 [court retained
jurisdiction to hold restitution hearing and impose restitution even after defendant served
her state prison sentence]; People v. Harvest (2000) 84 Cal. App. 4th 641, 650 [victim
restitution does not constitute punishment for double jeopardy purposes and there was no
constitutional impediment to a restitution order made at resentencing after appeal].)
       In the event the parties forgo a restitution hearing and accept restitution as
originally ordered, the court is directed to correct the $100,000 discrepancy in Holloran’s
and Kent’s abstracts, both of which show the amount of restitution for Dickerson as
$1,247,636.81 instead of the $1,347,636.81 orally ordered by the court.
       c. Joint and several restitution
       The People agree it is appropriate to amend the abstracts of judgment to show joint
and several liability as to Strain, Holloran and Kent for the restitution to Dickerson.
(People v. Blackburn (1999) 72 Cal. App. 4th 1520, 1535.) We agree. Furthermore,
we point out that cross-referencing the probation reports instead of setting forth a
statement of joint and several liability in the abstracts is inappropriate. A probation
report becomes confidential 60 days after sentencing and is not readily accessible to the
public (§ 1203.05), while an abstract of judgment is a public document. Moreover,
apparently none of the parties noticed the cross-references to orders in the probation
reports, and we are concerned the California Department of Corrections and
Rehabilitation might overlook those cross-references as well. We are also concerned that
the probation reports might not be readily available to the California Department of
Corrections and Rehabilitation personnel monitoring the payment of restitution in prison.
       Thus, joint and several liability for victim restitution to Dickerson must be set
forth in the abstracts regardless of whether the parties actually go forward with a

                                              76
restitution hearing on remand. Accordingly, the court is directed to amend the abstracts
of judgment to specify joint and several liability as to Strain, Holloran, Kent, and Nelson
regarding the restitution to be paid Dickerson. The court must also amend the abstracts to
delete restitution to the District.
       We note a flaw in the trial court’s oral order that Holloran pay restitution to
Dobbs. The court ordered that Holloran pay restitution jointly and severally with
the “other codefendants.” The court’s oral order was too broad. Only Holloran and
Nelson were convicted of crimes related to Dobbs, and the court did not order the other
defendants to pay restitution to Dobbs. The abstracts for Nelson and Holloran repeat this
error by cross-referencing to the probation reports, which indicate that their restitution
payment is joint and several, without specifying which defendant(s) share this obligation.
The restitution order concerning Dobbs should be limited to defendants Holloran and
Nelson, and their joint and several liability must be reflected in their abstracts.
                                      M. Conduct Credits
       Kent’s opening brief argues for additional presentence conduct credits under the
January 25, 2010 amendments to section 4019, but his reply brief appropriately
withdraws the contention.
                                      II. Nelson’s Appeal
       Nelson’s separate appeal raises two contentions: Insufficient evidence of
(1) intent to maim and (2) gang benefit.
                        A. Substantial Evidence -- Intent to Maim
       Nelson contends his conviction for aggravated mayhem must be reversed because
there was insufficient evidence of intent to maim, as opposed to an indiscriminate attack.
We incorporate by reference our discussion of this same issue in the appeals by Strain,
Holloran, and Kent in part I.D. of the Discussion, ante (except for the discussion
regarding the police station DVD, which Nelson’s jury did not see), and conclude, as we
did with those defendants, there was substantial evidence of intent to maim.

                                              77
       We additionally observe that, at the hearing on the motion for new trial, the trial
court asked if defense counsel could point to any evidence contrary to the medical
evidence that the injuries were almost exclusively to Dickerson’s head. Defense counsel
replied he would “just let the record speak for itself.”
       Nelson argues defendants’ abandonment of the attack when they heard police
sirens and Holloran got hit by the truck undermines any finding of specific intent to
maim, because the end of the attack had nothing to do with intending to maim Dickerson
while keeping him alive. We disagree. Indeed, the jury was free to credit Kent’s
testimony to the extent that Kent said Nelson went back and gave Dickerson a kick to the
head before the group left the park.
       Substantial evidence supports Nelson’s aggravated mayhem conviction.
                     B. Substantial Evidence -- Gang Enhancement
       Nelson argues the section 186.22, subdivision (b)(1)37 gang enhancements as to
each count must be reversed because there was insufficient evidence the crimes were
committed for the benefit of a gang or that Nelson specifically intended to promote,
further, or assist in criminal conduct by gang members. We disagree.
       1. Background
       Sheriff’s Detective Jason Ramos testified in front of both juries as an expert in
Hispanic criminal street gangs, specifically the Norteños gang, which is predominantly
Hispanic but includes Caucasians, African-Americans, and other ethnicities. The gang
benefits by committing crimes against persons perceived to have disrespected the gang.




37 Section 186.22, subdivision (b)(1) provides, “any person who is convicted of a felony
committed for the benefit of, at the direction of, or in association with any criminal street
gang, with the specific intent to promote, further, or assist in any criminal conduct by
gang members, shall, upon conviction of that felony, [receive a specified sentence
enhancement]. . . .” Section 186.22, subdivision (b)(5) provides that when the underlying
felony is punishable by life, the minimum parole eligibility is 15 years.

                                              78
Respect is something of “tremendous importance” to gangs and is often “the
precipitating factor for a violent assault or a confrontation.” Even slight insults do not
go unanswered, including a member of the public standing up to a gang member about
the gang member’s behavior. The gang’s existence is predicated upon its members’
ability to instill fear and intimidation among the community. The question “Where
are you from?” is a way to identify potential rivals and is often a precursor to a violent
confrontation. More often than not, invoking a gang name escalates a confrontation. It
is not common for a non-gang member to represent gang membership by calling out the
name of a gang during an altercation, because such a person risks confrontation by the
real gang members.
       East Side Piru is a Rancho Cordova gang consisting primarily of African-
Americans who wear the color red and have a loose-knit affiliation with the Vario
East Side Norteños, because the two gangs inhabit the same neighborhoods and need
to coexist. Often Vario East Side graffiti is accompanied by East Side Piru graffiti
and vice versa. On many occasions, members of both gangs are contacted by law
enforcement in the company of one another. Ramos had previously seen a tattoo that
equated East Side Piru with the Norteños. Ramos was aware that a known East Side
Piru gang member and two known Norteño gang members had attended the preliminary
hearing in this case.
       The expert opined that Nelson is a Norteño member, based on his tattoos,
correspondence, a MySpace page, and admissions to a peace officer. He also opined
that based on letters and the MySpace page, Nelson is connected to East Side Piru.
During Kent’s cross-examination of the expert, Nelson’s counsel stipulated that Nelson
is a Norteño.
       The expert opined Holloran is a Norteño based on his tattoo (“Rancho 916”), his
father’s statements about Holloran’s gang affiliations, his association with Nelson, his



                                             79
own admissions of Norteño association and conflicts with Sureños, his red boxer shorts,
and gang-related statements attributed to him during the crime.38
       The expert could not say that Strain and Kent were Norteño members.
       The expert opined the charged crimes involving the victims, Dickerson and
Dobbs, were committed for the benefit of and in association with the Norteños. To
address argument made by appellate counsel for Nelson at oral argument, we set forth the
gang benefit and association opinion testimony in detail.
       Ramos testified that he became familiar with the facts of the case based on his
review of police reports and talking to investigators involved in the case. After he
testified on direct examination about the gang affiliations of defendants and various
aspects of gang culture, the following took place.
       “[PROSECUTOR]: . . . Based on your review of the crime reports in this case,
what happened in Hagan Park on May 11th, 2006, do you have an opinion as to whether
the assaults on Mr. Richard Dickerson and Mr. Jeffrey Dobbs were committed for the
benefit of or in association with the Norteño criminal street gang?”
       “[RAMOS]: Yes, sir.
       “[PROSECUTOR]: What is your opinion on that topic?
       “[RAMOS]: I believe that that was absolutely the case in this incident. I base
that on a number of different factors, one of which is the fact that I believe two of the
individuals involved in this incident were Norteño criminal street gang members at the
time this incident took place. There are a number of different circumstances, including
statements made in narrative reports of this case where words were yelled out directly
prior to or during the commission of the assault on Mr. Dickerson that indicate



38 Those statements were apparently the statements Williams had originally attributed to
“Joe” when she spoke to the police, but later testified had been made by the mixed-race
male with brownish-green eyes.

                                             80
individuals’ gang affiliation, including East Side Piru, Ranchos and Norteño. [¶] The
circumstances being what they are in this case, I firmly believe that when an individual’s
involved in a fight or confrontation with somebody else and they yell a gang-related term,
they are identifying themselves -- or themself [sic] as a member of that gang, and other
individuals who join in upon hearing that are pretty much fighting for that cause. They
want to represent that gang as well. They are not fighting due to any inherent rivalry or
conflict with the victim themselves. [T]he assault is taking place in the name of that
gang; in this case, in the name of East Side Piru, in the name of Vario East Side
Norteños.” [¶] There’s nothing in the reports I’ve read to suggest that there’s any
other primary motive or reason for the attack that has anything to do with a previous
disagreement, and the fact that multiple individuals assault another individual who is not
a gang member and not an inherent rival seems to me to be very indicative and
characteristic of many gang-related assaults that I’ve had occasion to either investigate or
read about in reports.”
       No objection was made to how this opinion was expressed.
       On cross-examination by counsel for Holloran and Nelson, Ramos testified he had
no information about what witnesses had said during the trial or whether what they
testified to was different from what they were reported to have said in the investigative
reports.
       Later, on redirect examination by the prosecutor, the following took place:
       “[PROSECUTOR]: Let me give you this hypothetical: A number of guys are in a
park in the afternoon hours, and they’re walking around the park, and they are drinking,
and they’re confronting numerous groups of people. [¶] They confront one group with
women and children and punch the only man who is involved. They confront another
group, a couple who’s walking along the riverbank by asking, “Where are you from?”
saying, “This is the Piru,” chasing them off, following them through the park, and when
people come to the aid of the people that are being chased and say, ‘We’re calling the

                                             81
police. We’re park employees. Just get out of here. Leave the situation alone,’ they start
throwing beers, calling out Norteños, calling out Pirus, and a group assault takes place in
which somebody is very, very, very badly injured. [¶] In your understanding of gang
culture and gang lifestyle, is that a gang-related assault?
       “[RAMOS]: Absolutely.
       “[PROSECUTOR]: Several attorneys have asked you about your opinions based
on police reports. [¶] Hypothetically, let’s say that in the course of this trial and the
preliminary hearing witnesses have testified that during the inciden[ts] in the park,
Mr. Kent made statements about being a Norteño. Unknown people made statements
about, ‘It’s a Rancho thing,’ ‘You fucked with the wrong people.’ Mr. Kent also said
something about, ‘East Side Piru.’ Mr. Holloran or Mr. Nelson asked the question,
“Where are you from?” and told somebody in the park, ‘This is Piru.’ [¶] If those are the
statements that were testified to under oath in a court of law, would that change your
opinion that this was a gang-related attack in Hagan Park on May 11th, 2006?
       “[RAMOS]: It would not change my opinion.”
       When on recross-examination by counsel for Strain, Ramos was asked to consider
the earlier incidents in the prosecutor’s hypothetical separately, he testified those
incidents were “[n]ot necessarily” gang-related. Specifically, the following took place:
       “[COUNSEL FOR STRAIN]: So, in your mind, can you divide into three
separate activities?
       “[RAMOS]: Sure.
       “[COUNSEL FOR STRAIN]: Okay, Let’s take the first one. A couple of
young fellows are drunk, belligerent, out of control, and they get into some kind of
a confrontation with a fellow. There are no gang words, gang signs, gang slogans.
Nothing. Just a one-punch fight. [¶] Is that gang related?
       “[RAMOS]: Not necessarily, no, sir.



                                              82
       “[COUNSEL FOR STRAIN]: Okay. Get off to the river. Somebody’s there.
People are spread out now. They’re not in a small group. As a matter of fact, some are
down at the river. Some are up on the levee, roughly 40, 50 feet away. [¶] One person
says something about -- one person says one word about a gang. He says the word,
“Piru.” You have no evidence of who hears that. And ultimately a couple of people take
off chasing another guy. In that chase there are no gang words said. There’s no gang
hand signs thrown. There’s no gang threats made. There’s no territorial statements
made. [¶] Does that second incident where the chasing takes place -- would you say
that’s gang related?
       “[RAMOS]: Not necessarily, no, sir.
       Notably, in the second hypothetical, counsel omitted facts supported by the
evidence, including the question, “Where are you from?” He also changed the reference
to Piru from the prosecutor’s hypothetical that somebody said, “This is the Piru” to
somebody said “the word ‘Piru.’ ” Actually, Williams testified that after Thompson
responded to the question about where he was from by saying he was from San
Francisco, one of the group hunched his shoulders up and forward and said he was from
“Piru.” At trial, she initially identified that person as the mixed-race person with
brownish-green eyes, who was later identified as Nelson. She then testified that the
person who said he was from “Piru” may have been Holloran.
       2. Analysis
       In addressing challenges to the sufficiency of the evidence supporting a gang
enhancement, “we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence--that is, evidence that is reasonable,
credible, and of solid value--from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citation.] We presume every fact in
support of the judgment the trier of fact could have reasonably deduced from the
evidence. [Citation.] If the circumstances reasonably justify the trier of fact’s findings,

                                             83
reversal of the judgment is not warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding. [Citation.] ‘A reviewing court neither
reweighs evidence nor reevaluates a witness’s credibility.’ [Citation.]” (People v.
Albillar (2010) 51 Cal. 4th 47, 60 (Albillar).)
       Nelson points out that the Strain/Holloran/Kent jury found the gang enhancement
not true as to those defendants. That Nelson’s jury found the gang allegation to be true,
while the other defendants’ jury found the gang allegation not true, does not mean the
evidence was insufficient. When there are dual juries, “[m]any reasons may explain
apparently inconsistent verdicts: lenience, compromise, differing evidence as to different
defendants, or, possibly, that two juries simply viewed similar evidence differently. If
substantial evidence supports a jury verdict as to one defendant, that verdict may stand
despite an apparently inconsistent verdict as to another defendant.” (People v. Palmer
(2001) 24 Cal. 4th 856, 858.)
       Nelson argues the only evidence supporting the gang enhancement against him is
that he is a Norteño gang member and the expert’s opinion. He cites authority that mere
membership is not enough. However, there was more evidence from which Nelson’s jury
could infer the gang benefit and/or association elements of the gang enhancement,
including: Dickerson and Dobbs unwittingly “disrespected” defendants by saying they
were calling 911 and everyone should go their separate ways; Tweaker disrespected the
group by pulling a knife on Kent and threatening to kill him; someone in Nelson’s group
called out the gang name during the attack on the victims, as well as using the gang name
earlier; shortly after and/or during the time these things took place, Nelson injected
himself in the incident involving Dobbs and Dickerson by attacking both of them; and
both Nelson and Holloran were gang members who actively assisted each other during
the incident and could rely on each other’s cooperation. As for announcing the gang’s
name, despite Williams’s earlier statement to the sheriff’s deputies, the Nelson jury could
have credited her trial testimony that the person who said he was from Piru during the

                                             84
confrontation with her and Thompson was the mixed-race person with brownish-green
eyes, which the evidence showed is Nelson. And even if the jury believed it was
Holloran, not Nelson, who made that statement, the evidence shows that Nelson was
nonetheless present and heard the gang’s name invoked. As for Holloran and Nelson
relying upon one another, we note here that Nelson told Holloran’s sister he considered
Holloran to be family and he (Nelson) would “kill” for Holloran.
       The expert testified about the purposes of calling out the gang name during a
physical assault. “[I]t lets the individual, or individuals, who you’re in a confrontation
with -- it lets them know that they’re not just fighting you. They’re fighting that
particular gang or that particular group. [¶] And it’s also -- if other members of that
gang are present, it’s in a sense -- it’s a rallying cry. It’s a call to arms, and that’s a way
of saying that this is now a gang thing, and if you want to be considered part of that, if
you want to save face, if you ever want to consider yourself a part of that group in the
future, . . . you need to step up and respond to it. . . .”
       The expert also testified how a gang member’s commission of a crime benefits the
gang. “[P]art of a criminal street gang’s ability to thrive and exist is predicated upon
their ongoing pattern of criminal activity and their ability to instill fear and intimidation
among the community . . . . If a gang is not able to do that, you know, they have the
inability to really exist at the level that they need to.”
       “Expert opinion that particular criminal conduct benefited a gang by enhancing its
reputation for viciousness can be sufficient to raise the inference that the conduct was
‘committed for the benefit of’ ” the gang. (Albillar, supra, 51 Cal.4th at p. 63.) And “if
substantial evidence establishes that the defendant intended to and did commit the
charged felony with known members of a gang, the jury may fairly infer that the
defendant had the specific intent to promote, further, or assist criminal conduct by those
gang members.” (Id. at p. 68.)



                                                85
       Nelson apparently misperceives our standard of review by highlighting evidence
he thinks would support a “not true” finding of the gang enhancement, e.g., his group was
drunk; he purportedly played “peacemaker” in the earlier incidents;39 he himself
purportedly did not utter any gang reference during the attacks on Dickerson and Dobbs;
Hagan Park was not gang territory; Kent was frightened by the Tweaker’s knife and the
group responded to defend Kent. At oral argument, counsel for Nelson cited our high
court’s observation in Albillar that “ ‘it is conceivable that several gang members could
commit a crime together, yet be on a frolic and detour unrelated to the gang.’ ” (Albillar,
supra, 51 Cal.4th at p. 62, citing People v. Morales (2003) 112 Cal. App. 4th 1176, 1198.)
From this, counsel argued that is consistent with what happened here -- Nelson’s actions
were unrelated to his gang. However, whether the evidence is consistent with an
innocent theory is not the point on appeal. “ ‘ “If the circumstances reasonably justify the
trier of fact’s findings, the opinion of the reviewing court that the circumstances might




39  This came from Kent, Strain, and Thompson. Kent testified that he heard and saw
Holloran arguing with Thompson, Williams’s boyfriend. Strain and Nelson ran up and
Nelson got between them and told Thompson, “just go, just leave, just keep on walking.”
Strain testified that Anderson and Holloran were arguing with Thompson, and Nelson
tried to calm everyone down, break it up and get Williams and Thompson to leave. We
observe that because Kent and Strain were charged with a gang allegation, both had a
motive to paint a picture without gang overtones. Thompson, who was called as a
witness for the defense by Strain, testified that on the night of the incident, Thompson
made it clear to the sheriff’s deputy who interviewed him that he did not want to
cooperate. When he testified, Thompson was in custody, because he was serving a prison
sentence for second degree burglary. He had met Nelson in the holding tank in May of
2006 after the attacks at the park. At that time the two conversed and Thompson said he
“squashed” whatever happened at the park. When Thompson testified about what
happened at the park, he said Nelson asked him for a cigarette and the two of them had a
friendly conversation. It was the others who started “talking trash” with him. One of
the others took a swing at Thompson and another pulled a “pretty big” knife, so
Thompson ran.

                                            86
also reasonably be reconciled with a contrary finding does not warrant a reversal of the
judgment. [Citation.]” ’ [Citation.]” (Kraft, supra, 23 Cal.4th at pp. 1053-1054.)
        Moreover, Nelson’s points are not as strong as he thinks. Although there was
evidence of intoxication, Nelson cites no evidence that intoxication prevented any
defendant from forming criminal intent.
        As the prosecutor argued to the jury, “it doesn’t matter [if Nelson was a
peacemaker earlier], because once one of his friends gets involved in a confrontation,
starts saying things about Norteños, Rancho, East Side Piru, Mr. Nelson has to get
involved. He does not have a choice if he wants to continue to represent his tattoos, his
colors, his gang. [¶] In the words of Aretha Franklin, R-E-S-P-E-C-T, that is what it is
all about with these guys. That is their currency on the street.”
        That there is no evidence Nelson himself uttered gang words at the time Dickerson
and Dobbs were assaulted is inconsequential. The gang enhancement statute (fn. 37,
ante) requires only that the crime be committed for the benefit of or in association with
the gang, and that defendant have the specific intent to promote, further, or assist any
felony. While the evidence Nelson says is missing may have added to the proof
establishing the enhancement, the statute does not require that a defendant personally
announce his gang allegiance or the gang purpose at the time the felony is committed.
        Nelson claims the expert conceded the “first minutes of the crimes were not gang
related,” and “acknowledged that the other defendants ran to Kent’s aid when the
Tweaker threatened Kent with a knife.” However, the expert did not concede the
response to Tweaker’s threat was not gang related.40 Indeed, as the expert noted, when




40   Nelson distorts the expert’s testimony here. Nelson cites the following:

 “[COUNSEL FOR NELSON]: “[H]ave you read at all that . . . a person had come up
with a knife and been in front of Mr. Kent?

                                             87
a gang member is in a confrontation with someone and a gang affiliation is announced,
the others who join in “are pretty much fighting for that cause. They want to represent
that gang as well. . . . [T]he assault is taking place in the name of that gang[.] Loss of
respect awaits a gang member who fails to join in under such circumstances.
       At oral argument, counsel for Nelson contended there is no evidence Nelson heard
gang-related words uttered before or during the incident. But, as we have seen, he was
either present when those words were uttered during the confrontation with Thompson, or
he uttered those words himself. As for the gang words stated during the assault on
Dickerson and Dobbs, Dobbs was able to hear those words. He testified he heard gang-
related words after Dickerson was hit with a beer thrown by Kent, and the evidence
shows that Dickerson was hit with the beer after the group came down the hill in response
to Kent’s signal. Moreover, Nelson inserted himself into the mêlée around the time the
words were uttered by assaulting both Dickerson and Dobbs. Again, in a substantial
evidence analysis, we must presume every fact in support of the judgment the trier of fact
could reasonably have deduced from the evidence (Albillar, supra, 51 Cal.4th at pp. 59-
60), and it is reasonable to infer from these circumstances that Nelson heard the name of
the gang being invoked during the assaults.




 “[RAMOS]: I believe I read that, yes, sir.

  “[COUNSEL FOR NELSON]: Okay. And is it, to you, that if somebody is coming --
comes and sees an event where his friend has a knife to him and three people around him
and those three people are bigger than this one person -- does it appear to you that
someone would fight in that regard to defend their friend as opposed to there being some
kind of gang involvement? Did you factor that in?

  “[RAMOS]: It’s certainly a possibility. If you’re asking me whether or not it makes
sense for individuals to defend a friend or acquaintance of theirs that has a knife to him,
absolutely that could be the case, whether we are talking about gang members or not.”

                                              88
       We further note, in addition to the “for the benefit of” theory of the gang
enhancement, Nelson’s jury could reasonably have found Nelson committed the
charged crimes “in association with” at least one other Norteño, namely Holloran,
notwithstanding the enhancement findings rendered by the Strain/Holloran/Kent jury.
The expert opined that Holloran is a Norteño gang member, and the evidence was
sufficient to establish that the two came together as gang members to attack Dickerson
and Dobbs. (Albillar, supra, 51 Cal.4th at pp. 60-62.)
       In his briefing, Nelson criticizes the expert for opining on an ultimate issue in the
case -- whether the crimes were committed to benefit the Norteños. Nelson cites
People v. Ochoa (2009) 179 Cal. App. 4th 650, in which the court said, “Here, the
prosecutor did not pose any hypothetical to the gang expert, but essentially asked him the
impermissible question of whether the particular crimes were committed to benefit
defendant’s gang.” (Id. at p. 664.)
       On appeal, Nelson does not assert this as an assignment of evidentiary error. Such
a claim would be forfeited because of his failure to object in the trial court. (People v.
Zepeda (2001) 87 Cal. App. 4th 1183, 1208 (Zepeda) [defendant’s objection to entire
expert testimony was insufficient to preserve objection to expert opinion on the issue of
the defendant’s intent to benefit the gang].) Rather, Nelson expects us to disregard the
expert’s testimony as improper speculation. People v. Ochoa does not help Nelson on
this point. The court reasoned that, given the lack of evidentiary support from which to
draw inferences, the expert’s opinion that the defendant’s carjacking (which
he committed by himself) benefited the gang was “based solely on speculation, not
evidence.” (People v. Ochoa, supra, 179 Cal.App.4th at p. 663.) The court further
reasoned that evidence a gang member committed a crime alone combined with an expert
witness's unsubstantiated opinion that the crime was committed for the benefit of the
gang, was insufficient to find gang enhancement allegations true. (Id. at p. 665.)



                                             89
       In contrast, given the evidence in this case, the expert’s opinion here can hardly be
called “unsubstantiated” or “speculation” like the flawed opinion in People v. Ochoa.
       At oral argument, citing People v. Vang (2011) 52 Cal. 4th 1038 (Vang), counsel
for Nelson argued that the gang expert’s opinion cannot be based on police reports and
must be based on a hypothetical question including facts from the trial evidence. Counsel
further argued that the expert opined that having viewed the police reports, he could not
think of any other reason why the assault took place other than gang activity. Counsel
asserts this is exactly what the court in Vang said is an inappropriate opinion.
       As the testimony we have noted demonstrates, the expert’s opinion was not based
solely on a conclusion there was no other reason for the assaults other than a gang-related
reason.
       In any event, to the extent that the contention is that the expert’s opinion was
improper, that evidentiary contention is forfeited because there was no objection in the
trial court on that ground. (Zepeda, supra, 87 Cal.App.4th at p. 1208.)
       To the extent that counsel suggests the expert’s opinion does not provide
substantial evidence because it was not expressed in response to a hypothetical question,
we disagree. First, we note that the court in Vang did not hold that all gang expert
opinion testimony about gang benefit and/or association must be based on a hypothetical
question. The court held that when hypothetical questions are asked, such questions must
be based on the trial evidence and “[t]he questioner is not required to disguise the fact
that the questions are based on that evidence.” (Vang, supra, 52 Cal.4th at p. 1041.) The
court did not consider whether an expert could express an opinion on gang benefit or
gang association based on reports, when the expert references facts from the reports that
are supported by evidence in the case, which is what happened here. Cases are not
authority for propositions not therein decided (People v. Barragan (2004) 32 Cal. 4th 236,
243), and we decline to expand Vang beyond the parameters intended by our high court.
Second, the expert here was asked hypothetical questions by the prosecution on redirect

                                             90
examination that included the facts he had relied upon, facts which were supported by the
evidence the jury heard. And the expert was asked hypothetical questions by the defense.
(See Vang, supra, 52 Cal.4th at pp. 1050-1051 [the parties may ask the expert various
factual scenarios suggested by the evidence].) Additionally, the jury was properly
instructed on how to evaluate expert testimony in general and expert testimony based on
hypothetical questions. Finally, we note that the jury could have inferred gang benefit or
association from the expert’s testimony about gang culture and the evidence the jury
heard, e.g., the question to Thompson, “Where are you from?” and the statement made by
one of the defendants that he was from “Piru.”41
       We conclude substantial evidence supports the judgment against Nelson.
                                      DISPOSITION
       As to the appeals of Holloran, Kent, and Strain, we vacate the restitution orders
and remand for a restitution hearing concerning restitution to be paid to victim Dickerson.
If a hearing is held, the court must amend the abstracts to show any amount of restitution
it orders after the hearing. If no hearing is held, the court is directed to correct Kent’s and
Holloran’s abstracts of judgment to reflect the total restitution the trial court ordered them
to pay Dickerson -- $1,347,636.81. Regardless of whether a hearing is held, the court is
directed to correct the abstracts of all four defendants to reflect joint and several payment
of restitution by Strain, Holloran, Kent and Nelson for restitution to be paid to Dickerson,
and joint and several liability by Holloran and Nelson for restitution to be paid to Dobbs.
The court shall also correct the abstracts of judgment to delete the reference to restitution




41  We also reject Nelson’s argument that the expert testified the incident involving
Thompson was not gang related. That is not what the expert said. Considering that
incident separately, he said it was “not necessarily” gang related, and that was in response
to a hypothetical question that omitted key facts, i.e., evidence that a person in Nelson’s
group asked Thompson where he was from and the fact that upon Thompson’s reply that
he was from San Francisco, the same person said he was from Piru.

                                              91
to be paid to the Rancho Cordova Parks and Recreation District. We otherwise affirm the
judgments.
       As to Nelson’s appeal, we affirm the judgment. Although not raised by Nelson on
appeal, we direct the trial court to correct the abstracts of judgment to reflect the total
restitution the trial court ordered him to pay Dickerson -- $1,347,636.81 -- and to note on
the abstracts that it is to be paid jointly and severally with Strain, Holloran and Kent. We
also direct the trial court to correct Nelson’s abstracts of judgment to reflect joint and
several liability by Holloran and Nelson for restitution to be paid to Dobbs. Further, the
court is directed to delete from Nelson’s abstracts the reference to restitution to be paid to
the Rancho Cordova Parks and Recreation District.42



                                                                 MURRAY                       , J.



We concur:



              ROBIE                  , Acting P. J.



             BUTZ                   , J.




42  As Nelson has not asserted error regarding the restitution hearing, we assume he is
satisfied with the proof, intended to waive the hearing, and is resigned to paying the
originally stated amount. Accordingly, we do not vacate the restitution order regarding
Nelson. However, if the prosecution seeks additional restitution to be paid joint and
severally by all defendants, then Nelson is entitled to challenge that additional amount.

                                              92